 



Exhibit 10.1
SUBLEASE
     THIS SUBLEASE (“Sublease”) made this 6th day of October, 2006, by and
between HUMAN GENOME SCIENCES, INC., a Delaware corporation (“Sublandlord”) and
NOVAVAX, INC., a Delaware corporation (“Subtenant”).
WITNESSETH:
     WHEREAS, pursuant to a Lease Agreement dated December 19, 2000, as amended
by First Amendment to Lease dated March 23, 2001 (collectively, the “Prime
Lease”, a copy of which is attached hereto and made a part hereof as Exhibit A),
Sublandlord has leased from GP ROCK ONE, L.L.C., a Rhode Island limited
liability company (the “Prime Landlord”), that certain real property known as
Lot 4, Block A in The Johns Hopkins Belward Research Campus Subdivision,
Montgomery County, Maryland (the “Land”), on which is constructed a building
(the “Building”) containing approximately 51,181 rentable square feet located at
9920 Belward Drive, Rockville, Maryland 20850 (the Land and the Building being
collectively referred to herein as the “Premises”); and
     WHEREAS, Subtenant desires to sublet the Premises from Sublandlord.
     NOW, THEREFORE, in consideration of the rents, covenants and agreements
herein contained, Sublandlord does hereby sublet and demise the Premises unto
Subtenant and Subtenant hereby takes and sublets the Premises from Sublandlord
on the terms and conditions herein contained.
     1. Sublease Term and Sublease Year.
          A. Sublease Term. The term of this Sublease (the “Sublease Term”)
shall commence on the Initial Delivery Date (as defined below) (the “Sublease
Commencement Date”) and, unless otherwise set forth herein, shall expire on the
last day of the month which is six (6) years following the Full Delivery Date
(as defined below), except that if the Full Delivery Date is not the first day
of a calendar month, then the Sublease Term shall expire on the last day of the
sixth (6th) year following the first day of the first full month following the
Full Delivery Date (the “Sublease Expiration Date”). The “Initial Delivery Date”
shall mean the later of the third (3rd) business day following satisfaction of
the contingencies described in paragraph 31 below or the date upon which the
Initial Delivery Areas are “Delivered” (as defined below) in accordance with
subparagraph 4A. The “Full Delivery Date” shall be the third (3rd) business day
following “Delivery” (as defined below) of the balance of the Premises other
than the “Select Areas” (as defined below). Subtenant shall have the option to
extend the Sublease Term in accordance with the provisions of paragraph 26
below. “Delivery”, “Deliver” and “Delivered” shall mean the date on which all
obligations of Sublandlord pursuant to this Sublease have been met under
paragraph 4 with respect to the Initial Delivery Areas, the Lab Areas and the
Select Areas, as applicable.

 



--------------------------------------------------------------------------------



 



          B. Sublease Year. The term “Sublease Year” shall mean each twelve
(12) month period commencing on the first day of the first full month following
the Full Delivery Date. The first Sublease Year shall also include the number of
days between the Full Delivery Date and the last day of the month in which the
Full Delivery Date occurs.
          C. Certificate of Commencement. Within ten (10) days following the
date the Initial Delivery Areas (as defined below) of the Premises have been
Delivered to Subtenant, the parties shall execute a certificate in the form
attached hereto as Exhibit B certifying as to the Sublease Commencement Date and
the Initial Delivery Date, which are one and the same. Within ten (10) days
following the date the remainder of the Premises (other than the Select Areas)
has been Delivered to Subtenant, the parties shall execute a certificate in the
form attached hereto as Exhibit C certifying as to the Full Delivery Date and
the Sublease Expiration Date. Additionally, within ten (10) days following the
Delivery of each portion of the Lab Areas and the Select Areas, as the case may
be, to the Subtenant, the parties shall execute a certificate in the form
attached hereto as Exhibit D certifying as to the date of the respective
Deliveries. All such certificates shall be dated by the parties and shall be
attached to and form a part of this Sublease.
     2. Rent.
          A. Preliminary Term Rent. From the Initial Delivery Date through the
day immediately preceding the Full Delivery Date (the “Preliminary Term”),
Subtenant shall pay to Sublandlord “Subtenant’s Proportionate Share” (as defined
below) of the Additional Rent (as defined in subparagraph 2D below). Subtenant’s
Proportionate Share of the Additional Rent shall be the percentage arrived at by
dividing the number of square feet of rentable area of the Premises as has been
Delivered to Subtenant by 51,181 square feet (the “Subtenant’s Proportionate
Share”). Subtenant’s Proportionate Share shall be adjusted on a monthly basis
(as of the first day of each calendar month) as areas of the Premises are
delivered to Subtenant. All amounts due by Subtenant to Sublandlord during the
Preliminary Term shall be paid within ten (10) days following Subtenant’s
receipt of a bill therefor from Sublandlord.
          B. Base Rent. Subject to the rent abatement provisions of the last
sentence of this subparagraph and subparagraph 4C of this Sublease, commencing
on the Full Delivery Date, Subtenant shall pay to Sublandlord Base Rent for the
first Sublease Year of One Million One Hundred Seventy-Seven Thousand One
Hundred Sixty-Three and No/100 Dollars ($1,177,163.00), payable in equal monthly
installments of Ninety Eight Thousand Ninety-Six and 92/100 Dollars
($98,096.92), the first such installment being due on the Full Delivery Date
(provided that if the Full Delivery Date is a day other than the first day of a
month, Base Rent for the month in which the Full Delivery Date occurs shall be
adjusted on the basis of a 30-day month) and the remaining installments being
payable, in advance, without notice, demand, deduction or set-off, on the first
day of each and every calendar month thereafter during the Sublease Term.
Notwithstanding the foregoing provisions of this subparagraph, (i) Base Rent
(but not Additional Rent) for the first six (6) months following the Full
Delivery Date (“Abatement Period”) shall be abated by an amount equal to fifty
percent (50%) thereof and shall be payable in monthly installments of Forty-Nine
Thousand Forty-Eight and 46/100 Dollars ($49,048.46), and (ii) after the
Abatement Period, Subtenant shall be responsible for the full Base Rent;
provided, however, no Base Rent shall be due and payable for the Select Areas
until the date(s) each Select Area is Delivered to Subtenant, with the Base Rent
to be adjusted to reflect Delivery of Select Areas on the first day of each
calendar month to reflect a prior month’s Delivery of part or all of the Select
Areas.

- 2 -



--------------------------------------------------------------------------------



 



          C. Increases in Base Rent. On the first anniversary of the first
calendar month following the date in which the Full Delivery Date occurs, and on
each annual anniversary thereof during the Sublease Term, the Base Rent payable
by Subtenant shall be increased by an amount equal to 2.125% multiplied by the
Base Rent (as adjusted pursuant to this subparagraph) payable during the last
month of the immediately preceding Sublease Year.
          D. Additional Rent. On and after the Full Delivery Date, Subtenant
shall continue to pay to Sublandlord, as additional rent, an amount equal to
(i) all amounts payable by Sublandlord pursuant to the Prime Lease with respect
to (a) that certain Declaration of Covenants, Easements and Restrictions
(Protective Covenants) dated September 24, 1997, and recorded among the Land
Records of Montgomery County, Maryland in Liber 15181 at folio 74 (the
“Protective Covenants”) a copy of which is attached hereto and made a part
hereof as Exhibit E, (b) that certain Declaration of Covenants, Conditions,
Easement and Restrictions for The Johns Hopkins University Belward Research
Campus dated September 24, 1997, and recorded among the Land Records of
Montgomery County, Maryland in Liber 15181 at folio 84 (the “Declaration”) a
copy of which is attached hereto and made a part hereof as Exhibit F, and
(c) that certain Easement Agreement dated February 28, 2001, and recorded among
the Land Records of Montgomery County, Maryland in Liber 18918 at folio 448 (the
“Easement Agreement”), a copy of which is attached hereto and made a part hereof
as Exhibit G, and (ii) all amounts (other than base annual rental due under the
Prime Lease) payable by Sublandlord (as tenant) pursuant to the Prime Lease,
including, but not limited to, Taxes (as defined in Section 6 of the Prime
Lease) (individually and collectively “Additional Rent”). If any such amounts
are payable by Sublandlord on a monthly basis, Subtenant shall likewise pay to
Sublandlord such Additional Rent (upon presentation of an invoice for same or
delivery of notice of such recurring charges), on a monthly basis, in addition
to and on the same dates as the monthly installments of Base Rent. Any
Additional Rent not paid monthly shall be payable by Subtenant to Sublandlord
within ten (10) days after receipt of a bill therefor from Sublandlord.
Sublandlord shall furnish Subtenant with copies of statements received from the
Prime Landlord together with a calculation showing the amount due from
Subtenant. To the extent that Subtenant has in fact paid to or for the benefit
of Sublandlord those items of Additional Rent which are due under the Prime
Lease, Subtenant shall not be required to pay such items of Additional Rent to
the Prime Landlord.
          E. Payment of Rent. Base Rent and Additional Rent (hereinafter
collectively “Rent”) shall be payable to Sublandlord, c/o Human Genome Sciences,
Inc., 14200 Shady Grove Road, Rockville, MD 20850, Attention: Chief Financial
Officer, or to such other address as Sublandlord may from time to time specify.
          F. Late Charges. Subtenant shall pay to Sublandlord an amount equal to
five percent (5%) of any Rent not received by Sublandlord within five (5) days
after such payment is due as compensation to Sublandlord for its costs and
inconvenience incurred as a consequence of Subtenant’s delinquency.
Additionally, except as provided in subparagraph 8A of this Sublease, all
payments required hereunder from Subtenant which are not paid within five
(5) days of the due date shall bear interest from the date due until paid at an
annual rate equal to the greater of (i) two percent (2%) per annum in excess of
the prime rate of interest published from time to time in the Wall Street
Journal Eastern Edition or (ii) twelve percent (12%) per annum. In no event,
however, shall the charges permitted hereunder or elsewhere in this Sublease, to
the extent they are considered to be interest under applicable law, exceed the
maximum lawful rate of interest.

- 3 -



--------------------------------------------------------------------------------



 



     3. Security Deposit.
          A. Concurrent with the Initial Delivery Date, Subtenant will pay a
security deposit of Ninety-Eight Thousand Ninety-Six Dollars and Ninety-Two
Cents ($98,096.92) (payable in cash or, as and to the extent set forth in
subparagraph B below, in the form of a letter of credit reasonably acceptable to
Sublandlord) (the “Security Deposit”).
          B. In lieu of depositing cash as the Security Deposit, Subtenant shall
have the right to deliver to Sublandlord an unconditional, irrevocable, standby
letter of credit in the amount of the cash Security Deposit otherwise required
hereunder, which letter of credit shall (i) be in a form reasonably acceptable
to Sublandlord, (ii) be issued by a financial institution selected by Subtenant
and reasonably acceptable to Sublandlord, (iii) be for the benefit of
Sublandlord, (iv) be payable by draft sight in a location reasonably acceptable
to Sublandlord upon presentation of a certification signed by an officer of
Sublandlord which states that an event of default has occurred under this
Sublease, and (v) be payable in the event such letter of credit is not renewed
on or before the date which is thirty (30) days prior to its expiration. Any
amounts of cash drawn on a letter of credit Security Deposit will thereafter be
treated as a cash Security Deposit hereunder.
          C. Subtenant shall have the right at any time during the Sublease Term
upon thirty (30) days prior written notice to Sublandlord (i) to replace a cash
Security Deposit with a letter of credit which complies with all the above terms
of, or (ii) to replace a letter of credit Security Deposit with a corresponding
amount of cash or another letter of credit which complies with all the terms set
forth above.
          D. If Subtenant fails to pay Rent when required or fails to perform
any other covenant contained herein following any notice and cure period
provided herein, Sublandlord may use or retain all or any part of the Security
Deposit for the payment of any sum not so paid, or for the payment of any amount
which Sublandlord may spend or become obligated to spend by reason of
Subtenant’s default. If any portion of the Security Deposit is so applied or
used, then Subtenant shall, within five (5) business days after the effective
date of written notice thereof, deposit an additional amount with Sublandlord
sufficient to restore said Security Deposit to the amount set forth above, or
replenish the letter of credit to the amount required hereunder, and Subtenant’s
failure to do so shall constitute a default under this Sublease.
          E. If Subtenant has performed all of its monetary and other
obligations hereunder (including, but not limited to (i) radiological
decommissioning of all laboratory and/or manufacturing suites within the
Premises in accordance with all applicable governmental requirements to the
satisfaction of all applicable governmental authorities (hereinafter referred to

- 4 -



--------------------------------------------------------------------------------



 



as “Decommissioning”), to the satisfaction of Sublandlord; and
(ii) decontamination of all “Hazardous Substances” (as defined in the Prime
Lease), Biologics (as hereinafter defined) and all other potentially hazardous
biological materials in, on or about the Premises, other than with respect to
Hazardous Substances referred to in subparagraph 20D below, in accordance with
the requirements of all applicable governmental authorities and to the
reasonable satisfaction of Sublandlord as demonstrated by an environmental
audit, satisfactory to Sublandlord in its reasonable discretion, performed at
Subtenant’s cost (“Decontamination”) at the termination of this Sublease,
Sublandlord shall return said Security Deposit or letter of credit to Subtenant
within sixty (60) days after termination of this Sublease, less any amounts
required to restore the Premises to good condition and repair, reasonable wear
and tear and damage caused by casualty and condemnation excepted, including
repairing any damage resulting from the removal by Subtenant of its Alterations
(as defined below), trade fixtures or equipment.
     4. Delivery and Acceptance of Sublease Premises.
          A. Upon satisfaction of the contingencies described in paragraph 31
below, the office, laboratory and administrative portions of the Premises shown
on Exhibit H attached hereto and made a part hereof (collectively, the “Initial
Delivery Areas”) shall be Delivered to Subtenant in the following condition:
professionally cleaned and with all base building systems servicing the Premises
in good repair and working order, and in a condition that will enable Subtenant
to obtain maintenance contracts from contractors reasonably acceptable to
Subtenant and Sublandlord for commercially reasonable prices covering such
systems. In all other respects, the Initial Delivery Areas are to be Delivered
and subleased on an “AS IS, WHERE IS BASIS.” Subtenant understands and agrees
that the laboratory suites which are part of the Initial Delivery Areas are
subject to a license issued by the State of Maryland for the handling and use of
radioactive materials (“License”); Sublandlord represents that it has requested
that the License be amended to release such laboratory areas thereby eliminating
the requirement that the Sublandlord pursue and complete Decommissioning with
respect thereto, and such License amendment or Decommissioning, as the case may
be, shall be a condition precedent to Delivery of the Initial Delivery Areas.
          B. Except for the Select Areas and the Initial Delivery Areas, the
balance of the Premises, as depicted on Exhibit I and as depicted and listed on
Schedule 1-A and 1-B (individually and collectively, the “Lab Areas”) shall be
Delivered by Sublandlord in the same condition as required of the Initial
Delivery Areas and in accordance with the schedule attached hereto and made a
part hereof as Exhibit I. In all other respects, the Lab Areas are to be
Delivered and subleased on an “AS IS, WHERE IS BASIS.” Each date on which a
portion of the Lab Areas has been Delivered shall be a “Lab Premises Delivery
Date”. A Lab Premises Delivery Date may be extended for a Force Majeure event
(as defined in Section 35 of the Prime Lease) or for completion of any required
environmental clean-up. Subtenant understands and agrees that the laboratory
suites which are part of the Lab Areas are subject to the License; Sublandlord
covenants that on or before December 22, 2006, it will request that the License
be amended to release such laboratory areas thereby eliminating the requirement
that the Sublandlord pursue and complete Decommissioning with respect thereto,
and such License amendment or Decommissioning, as the case may be, shall be a
condition precedent to Delivery to each portion of the Lab Areas.

- 5 -



--------------------------------------------------------------------------------



 



          C. Those portions of the Premises labeled as areas B129L, B140L,
B263L, B280L, B281 and B282 on Exhibit J (the “Select Areas”) shall be Delivered
to Subtenant within three (3) business days following Sublandlord’s completion
of all environmental remediation and Decommissioning activities (which
Sublandlord agrees to pursue in a timely manner and with all commercially
reasonable due diligence) and delivery to Subtenant copies of written evidence
of acceptance of the completion of said environmental remediation and
Decommissioning (with respect to the Select Areas and, if applicable, the other
laboratory suites in the Premises which have not otherwise been removed from the
License) by the appropriate governmental authorities. The Select Areas shall be
Delivered in the same condition as required of the Lab Areas and shall be
Delivered in stages as Sublandlord’s work is completed within each of the Select
Areas. If any portion of the Selected Areas is not Delivered by the applicable
date set forth in Exhibit J, Subtenant shall provide written notice to
Sublandlord of such failure to Deliver and notwithstanding anything to the
contrary contained herein, Sublandlord shall have ninety (90) days after such
notice to cure (“Cure Period”) such failure to Deliver; and in the event any
portion of the Select Areas is not Delivered by the expiration of the Cure
Period, then, in addition to the Base Rent for such not Delivered Select Areas
not commencing pursuant to subparagraph 2B hereof Base Rent for the remainder of
the Premises shall be reduced by an amount equal to one hundred fifty percent
(150%) of the daily rent applicable to such non-Delivered Select Areas for each
day following the Cure Period that such portion of the Select Areas has not been
Delivered, such daily rent to be calculated on the basis of a 30-day month at
the then applicable Base Rent for the entire Premises multiplied by a fraction,
the numerator of which shall be the square footage of the non-Delivered Select
Areas and the denominator of which shall be 51,181.
          D. Except as specifically set forth in this subparagraph 4D herein and
except for the work to be performed by Sublandlord pursuant to subparagraphs 4A,
B and C above, Subtenant acknowledges that no warranties or representations
concerning the condition, quality, or adequacy of the Premises have been made to
Subtenant about the Premises. Sublandlord represents and warrants to Subtenant
that (i) to the best of its knowledge, the Premises were constructed in
compliance with all requirements of the Americans with Disabilities Act (“ADA”),
(ii) the Premises are in material compliance with all requirements of the ADA,
(iii) to the best of Sublandlord’s knowledge, the Premises are in material
compliance with all governmental requirements, and (iv) subject to Prime
Landlord’s written consent, Subtenant is permitted to use the Premises for its
intended use for biological and pharmaceutical laboratories, research,
development and manufacturing and associated administrative uses under all
applicable laws and regulations, including, but not limited to applicable zoning
laws and regulations.
          E. Other than as provided in subparagraph 4C, from and after the Full
Delivery Date, Subtenant shall be solely responsible for the operation,
maintenance and repair of the Premises in accordance with the terms of this
Sublease and the applicable provisions of the Prime Lease.

- 6 -



--------------------------------------------------------------------------------



 



          F. From and after the Initial Delivery Date until the Full Delivery
Date, Subtenant shall have the right to use in common with Sublandlord those
portions of the Premises which have not been Delivered on the Initial Delivery
Date as are depicted Schedule 1-A and shall have the right to use with
Sublandlord’s prior permission those portions of the Premises which have not
been Delivered on the Initial Delivery Date as listed on Schedule 1-B, which is
attached hereto and incorporated herein, either case pursuant to the terms and
conditions set forth in the cohabitation agreement in the form attached hereto
as Schedule 2, which shall be executed and delivered by the parties
contemporaneously with the execution and delivery of this Sublease.
     5. Applicability of Prime Lease.
          A. Except as specified in this paragraph 5 (including, but not limited
to, subparagraph 5B(i)), or to the extent that Sections and/or Subsections of
the Prime Lease (i) are modified by other provisions of this Sublease, or
(ii) are not otherwise inconsistent with the agreements and understandings
expressed in this Sublease, the terms, provisions, covenants and conditions of
the Prime Lease including, but not limited to, the Net Lease provisions set
forth in Section 28 of the Prime Lease, are hereby incorporated herein by
reference and shall have the same force and effect as if they were set forth
herein, subject to the following understandings:
               (i) Except for those obligations which are clearly those of the
Prime Landlord and not the Sublandlord, the terms “Landlord” and “Tenant” as
used in the Prime Lease shall refer, respectively, to Sublandlord and Subtenant
hereunder. The definition of “Term” shall mean the Sublease Term specified in
paragraph 1 above.
               (ii) In any case where the Prime Landlord reserves the right to
consent to any undertaking by Sublandlord, such consent shall likewise be
required by, and applicable to, any undertaking by Subtenant.
               (iii) In any case where the Prime Landlord reserves the right to
enter the Premises, said right shall inure to the benefit of the Prime Landlord
as well as to Sublandlord.
               (iv) With respect to work, services, repairs, restoration, or
performance of other obligations required of the Prime Landlord under the Prime
Lease, Sublandlord’s sole obligation with respect thereto shall be to request
the same of the Prime Landlord after receiving Subtenant’s written request
therefor in the manner provided in paragraph 12 of this Sublease and to use
reasonable efforts at Subtenant’s sole cost and expense to obtain the same from
the Prime Landlord. Sublandlord shall not be liable for the failure of the Prime
Landlord (other than a failure by Prime Landlord due solely to Sublandlord’s
failure to make a written request to Prime Landlord following Subtenant’s
written request for same in accordance with this Sublease) to perform any such
obligations, and Subtenant shall have no claim against Sublandlord by reason of
any default on the part of the Prime Landlord under the Prime Lease. To the
extent Sublandlord has not taken an action or sought to enforce the Prime Lease
within thirty (30) days after Subtenant’s demand, notwithstanding anything to
the contrary contained herein, Subtenant may take such action or seek to enforce
the Prime Lease and/or may direct the Sublandlord to seek enforcement of the
Prime Lease, in either case at Subtenant’s sole cost and expense.

- 7 -



--------------------------------------------------------------------------------



 



               (v) Subtenant and Sublandlord each agree to perform and comply
with the terms, provisions, covenants and conditions of the Prime Lease and not
to do or suffer or permit anything to be done which would result in a default
under the Prime Lease or cause the Prime Lease to be terminated.
          B. The following Sections and Subsections of the Prime Lease are not
applicable or are modified in their application to Sublandlord and Subtenant as
indicated:
               (i) Sections 2.1, 2.2, 3.1, 3.2, 4, 4.1, 4.2, 4.3, 5, 11.4, 11.5,
11.6, 12, 12.1, 12.2, 13, 13.1, 13.2, 14 (but only as to last four
(4) sentences), 15, 16.1, 16.6, 16.7, 18, 19, 20.1, 37.9, Exhibit B, Exhibit C,
Exhibit D, Exhibit E and the First Amendment of the Prime Lease are not
applicable between Sublandlord and Subtenant.
               (ii) Subtenant may make alterations, additions or improvements
(collectively, “Alterations”) in accordance with the terms and provisions of
Section 10 of the Prime Lease. Notwithstanding the foregoing or anything to the
contrary contained in Section 10 of the Prime Lease, any and all Alterations to
the Premises shall first require the prior written consent of Sublandlord, which
consent shall not be unreasonably withheld, conditioned or delayed, but shall be
subject to the consent of the Prime Landlord, if required, in accordance with
Section 10 of the Prime Lease. Provided that Sublandlord incurs no additional
responsibility, cost or liability for the removal and/or restoration of any
Alterations made by Subtenant, and provided the written consent of the Prime
Landlord is obtained, and subject to the terms and provisions of Section 20 of
the Prime Lease, Subtenant shall have the right to remove, modify and/or
relocate any and all existing leasehold improvements, Subtenant’s fixtures and
equipment, and, at the expiration of the Sublease Term, Subtenant shall have the
right to remove any equipment and fixtures paid for by Subtenant provided that
(i) Subtenant repairs any damage caused by such removal and (ii) the Premises
shall be in good repair and working order, normal wear and tear excepted.
          C. Notwithstanding anything contained herein to the contrary, if,
under the terms of the Prime Lease, Sublandlord shall have the right to make any
election which would obligate Subtenant in any manner, then such election by
Sublandlord shall be invalid unless the prior written consent of Subtenant is
obtained. Except in the event of a purchase of either the Premises or all of the
membership interests in the Prime Landlord, any election to terminate the Prime
Lease shall be invalid unless the prior written consent of Subtenant is
obtained. In either case described in the two immediately preceding sentences
where Subtenant consent is required, such consent may be withheld in Subtenant’s
sole discretion. In the event the Sublandlord exercises any right to purchase
the Premises and this Sublease has not otherwise been terminated in accordance
with its terms, the Sublandlord and Subtenant agree to enter into a direct lease
on the same terms and subject to the same conditions as set forth in this
Sublease. Sublandlord further agrees to timely make all rental payments when due
to Landlord for the Premises after receipt of same from Subtenant.
          D. Sublandlord hereby warrants and represents that the Prime Lease is
presently in full force and effect, that Sublandlord has the power and authority
to enter into this Sublease and that Sublandlord is not in default under the
terms of the Prime Lease, and to the best of Sublandlord’s actual knowledge,
Landlord is not in default under the terms of the Prime Lease.

- 8 -



--------------------------------------------------------------------------------



 



     6. Assignment and Subletting.
          A. Except as provided in subparagraphs 6(B) and 6(C) below, Subtenant
shall have no right to sublet all or any part of the Sublease Premises nor shall
Subtenant have any right to assign or encumber this Sublease, without the prior
written consent of Sublandlord, which consent shall not be unreasonably withheld
or delayed, but shall be subject to receipt of written consent from the Prime
Landlord and the conditions set forth in Section 14 of the Prime Lease. No such
assignment or subletting shall release or relieve Subtenant from any obligations
under this Sublease.
          B. Notwithstanding anything to the contrary contained herein or in the
Prime Lease, subject to satisfaction of the conditions set forth in Section 14
of the Prime Lease, Subtenant may assign the Sublease or sublet the Premises for
any of the then remaining portion of the unexpired Sublease Term without
Sublandlord’s or Prime Landlord’s consent except as hereafter expressly provided
in (d) below: (i) to any parent, Affiliate (as hereinafter defined) or
subsidiary of Subtenant, (ii) to a surviving person or entity in connection with
the merger, consolidation or acquisition between Subtenant and any of its
subsidiaries so long as the Subtenant’s parent as of the date of this Sublease
retains management control of the Subtenant, or (iii) to the purchaser of all or
substantially all of Subtenant’s assets or all of Subtenant’s outstanding stock;
provided, however, that in the event of any such assignment or sublease:
(a) Subtenant to which the Premises were initially subleased shall continue to
remain liable on the Sublease for the performance of all terms; (b) Subtenant
shall not be in default of any of the terms or provisions of the Sublease beyond
any applicable notice and cure period(s); (c) any such sublessee or assignee
shall assume in writing, in a form acceptable to Sublandlord, all of Subtenant’s
obligations arising under this Sublease; and (d) Subtenant and the proposed
sublessee or assignee shall demonstrate to Sublandlord’s reasonable satisfaction
sublessee’s or assignee’s creditworthiness and financial capacity to meet all
subsequent financial obligations arising under the Sublease. Any of the
permitted transfers hereinabove provided shall be permitted by transfer of stock
or any other ownership interests by Subtenant or any parent of Subtenant.
“Affiliate” shall mean any entity which is under common control with, controls
or is controlled by the Subtenant.
          C. Notwithstanding anything to the contrary contained herein or in the
Prime Lease, no public offering of Subtenant’s (or its parent’s) stock or other
ownership interests or the transfer of the stock or other ownership interests of
Subtenant or its parent on a national securities exchange shall be deemed an
assignment in violation of the Sublease or the Prime Lease.
     7. Default by Subtenant; Remedies.
          A. If (i) default be made in the payment of Rent or any additional
charge payable hereunder by Subtenant, and such default shall continue for five
(5) days after written notice of default, or (ii) default be made in any of the
other covenants or conditions herein contained on the part of Subtenant and such
default shall continue for twenty (20) days after written notice thereof shall
have been given to Subtenant, (except that such 20-day period shall be
automatically extended for an additional period of time reasonably necessary to
cure such default, if such default cannot be cured within such first 20-day
period and provided Subtenant

- 9 -



--------------------------------------------------------------------------------



 



commences the process of curing such default within said first 20-day period and
continuously and diligently pursues such cure to completion), or (iii) Subtenant
shall become insolvent or bankrupt or makes an assignment for the benefit of
creditors, or (iv) a receiver or trustee of Subtenant’s property shall be
appointed and such receiver or trustee, as the case may be, shall not be
discharged within sixty (60) days after such appointment, then in any such case,
Sublandlord may, without further notice to Subtenant, notice being hereby
waived, terminate Subtenant’s tenancy and recover possession of and reenter the
Premises without accepting a surrender of the Premises or affecting Subtenant’s
liability for past Rent and other charges due or future rent and other charges
to accrue hereunder. In the event of any such default, Sublandlord shall be
entitled to recover from Subtenant, in addition to Rent and other charges
equivalent to rent, all other damages sustained by Sublandlord on account of the
breach of this Sublease, including, but not limited to, the costs, expenses and
attorney fees incurred by Sublandlord in enforcing the terms and provisions
hereof and in reentering and recovering possession of the Premises and for the
cost of repairs, alterations and brokerage and attorney fees connected with the
re-letting of the Premises but, excluding consequential or incidental damages
other than out-of-pocket expenses incurred by Sublandlord and delineated herein.
As an alternative, at the election of Sublandlord, Sublandlord shall have the
right to accept a surrender of the Premises (without the need for any
affirmative act or acquiescence by Subtenant), without any further rights or
obligations on the part of Sublandlord or Subtenant (other than Subtenant’s
obligation for Rent and other charges due and owing through the date of
acceptance of surrender), so that Sublandlord may re-let the Premises without
any right on the part of Subtenant to any credit or payment resulting from any
re-letting of the Premises. Alternatively, at the option of the Sublandlord, if
Subtenant’s tenancy is so terminated, Sublandlord may recover forthwith against
Subtenant as damages for loss of the bargain and not as a penalty an aggregate
sum, which at the time of such termination of Subtenant’s tenancy, represents
the amount of the excess, if any, of the value of the whole balance of Rent,
charges and all other sums payable hereunder for the entire balance of the term
of this Sublease herein reserved or agreed to be paid by Subtenant, over the
then current fair market rental value of the Premises (including “triple net”
charges), such difference to be discounted to net present value at the rate of
eight percent (8%) per annum. In case of a default under this Sublease,
Sublandlord may, in addition to terminating Subtenant’s tenancy and/or accepting
a surrender, or in lieu thereof, pursue such other remedy or combination of
remedies and recover such other damages for breach of tenancy and/or contract as
available at law or otherwise.
          B. In addition to the other remedies provided to each party under this
Sublease, each party is entitled to all other remedies provided at law or in
equity, including without limitation, to the extent permitted by applicable law,
injunctive relief in case of the violation, or attempted or threatened
violation, of any of the terms of this Sublease, or to a decree compelling
specific performance of the terms of this Sublease. No right or remedy of either
party under this Sublease is intended to be exclusive of any other right or
remedy. Each right and remedy of each party is cumulative and may be exercised
in addition to all other rights or remedies under this Sublease, or now or
hereafter existing at law, in equity or by statute. The terms of this paragraph
7 shall survive termination or expiration of the Sublease.

- 10 -



--------------------------------------------------------------------------------



 



     8. Hold Harmless and Indemnities.
               A. From Subtenant. To the fullest extent permitted by law,
Subtenant agrees to exonerate, save harmless, protect and indemnify Sublandlord
and its shareholders, officers, employees and agents from and against any and
all losses, damages, claims, suit, actions, judgments and costs (including
reasonable attorneys’ fees incurred in defending against any of the foregoing)
to the extent caused by the negligence or acts or omissions of, or use of the
Premises by Subtenant, its agents, officers, invitees, employees or contractors.
Subtenant does hereby indemnify and hold harmless Sublandlord from and against
any loss, claim damages or expenses, (including reasonable attorney’s fees)
which Sublandlord may suffer, incur or expend arising out of any failure on the
part of Subtenant to fully perform its obligations hereunder. Subtenant shall
reimburse and compensate Sublandlord for, as Additional Rent, all expenditures
made by, or damages, fines or costs (including reasonable attorney’s fees)
sustained or incurred by Sublandlord due to non-performance of, non-compliance
with, or breach of, or failure by Subtenant to observe, any term, covenant or
condition of this Sublease on Subtenant’s part to be kept, observed, performed
or complied with together with interest from the date any such amounts are paid
by Sublandlord, with interest at the lesser of twelve percent (12%) per annum or
the maximum lawful rate.
               B. From Sublandlord. To the fullest extent permitted by law,
Sublandlord agrees to exonerate, save harmless, protect and indemnify Subtenant
and its shareholders, officers, employees and agents from and against any and
all losses, damages, claims, suit, actions, judgments and costs (including
reasonable attorneys’ fees incurred in defending against any of the foregoing)
to the extent caused by the negligence of Sublandlord with respect to acts or
omissions occurring before the Delivery of the entirety of the Premises,
including all Select Areas (“Completed Delivery Date”) or the gross negligence
of the Sublandlord from and after the Completed Delivery Date or willful
misconduct of the Sublandlord, its agents, officers, invitees, employees or
contractors, provided, however, that Sublandlord shall in no event be liable to
Subtenant for any consequential damages, lost profits, loss of business or loss
of product.
               C. Waiver of Subrogation. Anything in this Sublease to the
contrary notwithstanding, Sublandlord and Subtenant each hereby waives to the
extent each is actually insured any and all rights of recovery, claim, action or
cause-of action against the other for any loss or damage that may occur to the
Premises, or any improvements thereto, or any property of such party therein, by
reason of fire, the elements, or any other cause which could be insured against
under the terms of standard fire and extended coverage insurance policies,
regardless of cause or origin, including negligence of the other party hereto,
its agents, officers or employees, and covenants that no insurer shall hold any
right of subrogation against such other party.
     9. Sublandlord’s Access to the Premises. Subtenant agrees that it will
allow the Sublandlord, its agents or employees to enter the Premises at all
reasonable times and upon reasonable prior written notice (except in an
emergency when no notice shall be required) to examine, inspect or protect the
same or to prevent damage or injury to the same or to make such alterations and
repairs to the Premises as the Sublandlord may deem necessary to comply with the
Prime Lease. Notwithstanding the foregoing, except in the event of an emergency,
Subtenant may require that Sublandlord and the Prime Landlord be accompanied by
a representative of Subtenant during entry into certain portions of the
Premises.

- 11 -



--------------------------------------------------------------------------------



 



     10. Survival. The provisions of paragraphs 3E, 5, 7, 8, 11, 10, 12, 13, 16,
17, 20(C), 20(D), 20E, 23, 27 and 30 of this Sublease and Subtenant’s liability
for all amounts due under this Sublease shall survive the termination of this
Sublease.
     11. Sublandlord’s Exclusions of Liability. Neither the Sublandlord, nor any
of its shareholders, officers, employees or agents, shall be liable for (i) loss
or damage to any property of Subtenant, or of any entity within Subtenant’s
control, from any cause whatsoever other than such loss or damage arising from
Sublandlord’s negligence prior to the Completed Delivery Date or gross
negligence on or after the Completed Delivery Date or willful misconduct,
(ii) any damage referred to in clause (i) caused by other occupants or tenants
of The Johns Hopkins University Belward Research Campus (other than by
Sublandlord as an occupant or tenant thereof) or by construction, reconstruction
or repair by Sublandlord, the Prime Landlord or anyone acting on their behalf or
with their authority, or (iii) any latent defect in the Premises or The Johns
Hopkins University Belward Research Campus; and Subtenant shall not be entitled
to any compensation for any of the above, or abatement of Rent or to any release
from any of Subtenant’s obligations under this Sublease, provided, however, that
nothing herein provided shall preclude Subtenant from seeking the recovery of
any actual damages (but not consequential damages, lost profits, loss of
business or loss of product) arising from Sublandlord’s negligence or gross
negligence, as the case may be, as hereinabove provided, willful misconduct or
breach of any express representation or warranty set forth in this Sublease.
     12. Notices. Any notices or demands required or permitted to be given
hereunder shall be given to Sublandlord or Subtenant, respectively, by
(i) prepaid certified mail, return receipt requested, or (ii) nationally
recognized overnight delivery service. Notice shall be given to the parties at
the addresses set forth below, or at such other address as either party shall
designate by written notice to the other, and shall be effective the next
business day if sent by overnight delivery service, or four (4) business days
after mailing by certified mail.

     
To Sublandlord:
  Human Genome Sciences, Inc.
 
  14200 Shady Grove Road
 
  Rockville, Maryland 20850
 
  Attention: Timothy C. Barabe
 
                    Senior Vice President and
 
                    Chief Financial Officer
 
  E-mail: Tim_Barabe@hgsi.com
 
   
With a copy to:
  James H. Davis, Esquire
 
  Executive Vice President, General Counsel
 
  Human Genome Sciences, Inc.
 
  14200 Shady Grove Road
 
  Rockville, Maryland 20850
 
  E-mail: Jim_Davis@hgsi.com

- 12 -



--------------------------------------------------------------------------------



 



     
To Subtenant:
  Novavax, Inc.
 
  9920 Belward Drive
 
  Rockville, Maryland 20850
 
  Attention: Jeff Church, Chief Financial Officer
 
  E-mail: JChurch@novavax.com
 
   
With a copy to:
  Novavax, Inc.
 
  9920 Belward Drive
 
  Rockville, Maryland 20850
 
  Attention: General Counsel

     13. Broker. Sublandlord and Subtenant represent to the other that no broker
or agent other than Stream Realty Partners, L.P. and Scheer Partners, Inc.
(“Brokers”) are entitled to a commission or brokerage fee in connection with
this Sublease. Sublandlord shall be responsible to pay all commissions or
brokerage fees due to the Brokers pursuant to separate agreement(s) between
Sublandlord and Brokers. Each party agrees to indemnify and hold the other
harmless from and against any claim for any commissions, fees or other form of
compensation by any other broker claiming through the indemnifying party,
including, without limitation, any and all claims, causes of action, damages,
costs and expenses (including attorneys’ fees), associated therewith. The
provisions of this paragraph shall survive the termination of this Sublease.
     14. Condemnation.
               A. Notwithstanding the provisions of Section 13 of the Prime
Lease, if more than twenty-five percent (25%) of the Premises is taken or
condemned for a temporary or permanent public or quasi-public use
(“Condemnation”), this Sublease shall terminate at the option of Sublandlord by
notice delivered to Subtenant within thirty (30) days of the Condemnation, or in
the event the Prime Landlord elects to terminate the Prime Lease pursuant to
Section 13.1 of the Prime Lease this Sublease shall terminate upon the effective
date of the Prime Lease termination, and in either case Subtenant shall have no
claim against Sublandlord for the value of any unexpired portion of the Sublease
Term and shall not be entitled to any part of any award which may be made or to
any damages therefor, except that the Rent shall be adjusted as of the date of
such termination. Sublandlord shall promptly provide Subtenant with a copy of
any notice it receives from Prime Landlord with respect to the Prime Landlord’s
election to terminate the Prime Lease pursuant to Section 13.1 of the Prime
Lease. Subtenant may make a separate claim against the condemning authority for
damages allowed by law provided that any such award shall not reduce the amount
otherwise payable to the Prime Landlord or Sublandlord. Sublandlord has no
obligation to restore the Premises as a result of any condemnation or exercise
of eminent domain. In the event of a Condemnation which does not result in the
termination of this Sublease, Sublandlord and Subtenant shall agree to an
equitable abatement of the Rent in proportion to the value of the Premises
condemned.

- 13 -



--------------------------------------------------------------------------------



 



               B. If less than twenty-five percent (25%) of the Premises is
subject to a Condemnation and/or no elections have been made by either the
Sublandlord or the Prime Landlord to terminate the Prime Lease or the Sublease,
as the case may be, and subject to the Prime Landlord making available to the
Sublandlord award proceeds relating to such Condemnation for the purpose of
restoration of the Premises, then Sublandlord shall promptly commence and
diligently pursue restoration of the remainder of the Premises.
               C. In the event of a condemnation which renders the Premises
substantially unfit for Subtenant’s then current use of same for offices,
laboratory and/or manufacturing purposes, as the case may be (“Functional
Utility”), and either the Sublandlord shall have determined that Functional
Utility cannot be restored within one hundred eighty days (180) of such
condemnation (“Condemnation Restoration Period”), or if in fact Functional
Utility is not restored within the Condemnation Restoration Period, Subtenant
shall have the right to elect to terminate the Sublease upon delivery of written
notice to Sublandlord and Prime Landlord. In the event Subtenant exercises its
right to terminate the Sublease in accordance with this subparagraph 14B, Rent
(subject to such equitable abatement as shall have previously been agreed to by
the parties pursuant to subparagraph 14A, above) shall be adjusted as of the
date of such termination.
     15. Damage by Fire or Other Casualty.
               A. Notwithstanding the provisions of Section 12 of the Prime
Lease, if more than twenty-five percent (25%) of the Premises shall be damaged
by fire or other casualty, Sublandlord may, at its option, terminate this
Sublease or in the event the Prime Landlord elects to terminate the Prime Lease
pursuant to Section 12.1 of the Prime Lease, this Sublease shall terminate, and
in either case and all obligations of the parties shall be adjusted as of the
date of such termination. Except as provided in the immediately preceding
sentence or in subparagraph 15B hereof, no damage or destruction of the Premises
shall be grounds for termination of this Sublease or relieve Subtenant from its
obligations arising hereunder, including, without limitation the Subtenant’s
obligations to pay Rent. If the Premises are repaired by or on behalf of the
Prime Landlord as provided under the Prime Lease, and Sublandlord has not
terminated this Sublease, Subtenant shall, at Subtenant’s sole cost and expense
be responsible for repairing and restoring all of the licensed FF&E (as defined
below), all of Subtenant’s improvements, and for replacing any equipment and
trade fixtures of Subtenant located in the Premises.
               B. If less than twenty-five percent (25%) of the Premises shall
be damaged by fire or other casualty and/or there are no elections to terminate
either the Prime Lease or the Sublease in accordance with the respective terms
thereof, and subject to the Prime Landlord (i) obtaining approval of its
mortgagee and (ii) thereafter advancing such insurance proceeds to the
Sublandlord, the Sublandlord will promptly commence and diligently pursue
restoration and repair of the Premises.
               C. Other than with respect to a casualty caused by Subtenant, its
agents, employees or invitees, in the event of a casualty which renders the
Premises substantially unfit for Subtenant’s then current use of same for
offices, laboratory and/or manufacturing purposes, as the case may be, and
either the Sublandlord shall have determined that Functional

- 14 -



--------------------------------------------------------------------------------



 



Utility cannot be restored within one hundred eighty (180) days of such casualty
(“Casualty Restoration Period”), or if in fact Functional Utility is not
restored within the Casualty Restoration Period, Subtenant shall have the right
to elect to terminate the Sublease upon delivery of written notice to
Sublandlord and Prime Landlord. In the event Subtenant shall have the right to
terminate the Sublease in accordance with this subparagraph 15B, Rent shall be
adjusted as of the date of such Subtenant termination.
     16. Entire Agreement. This Sublease contains the entire agreement between
the parties relating to the Premises and cannot be modified or terminated except
by written instrument signed by the parties hereto. No representations,
understandings or agreements have been made or relied upon in the making of this
Sublease other than those specifically set forth herein.
     17. Waiver of Jury Trial. Sublandlord and Subtenant waive trial by jury in
any proceeding or any matter in any way connected to this Sublease.
     18. Consents by Landlord and Sublandlord. Any consent required to be
obtained by Subtenant from Sublandlord hereunder shall be deemed to include the
requirement of consent by the Prime Landlord, which Sublandlord agrees to
diligently pursue, if requested by Subtenant, at Subtenant’s sole cost and
expense. Except as provided in subparagraph 5(A)(iv) above, Subtenant shall not
direct any requests for consent directly to the Prime Landlord.
     19. Rules and Regulations. Subtenant will comply with all rules and
regulations contained in the Prime Lease and/or which may be hereafter
promulgated by Landlord, and shall comply with all of the terms and provisions
contained in the Protective Covenants, the Declaration and the Easement
Agreement. Sublandlord has no obligation to assure that other tenants and
invitees of The Johns Hopkins University Belward Research Campus comply with any
of the foregoing.
     20. Hazardous Substances.
          A. Except for the work required to be performed by Sublandlord
pursuant to subparagraph 4C above and except as specifically set forth in this
Sublease, Sublandlord makes no warranties or representations of any type
regarding (i) the environmental condition of the Premises or The Johns Hopkins
University Belward Research Campus, or (ii) the presence or absence therein or
thereon of any Hazardous Substances. Sublandlord represents to Subtenant that
neither Sublandlord, nor its agents, employees or contractors has used, handled
or manufactured within the Premises any penicillins or cephalosporins.
          B. Sublandlord acknowledges that Subtenant will be using, storing or
generating the Hazardous Substances listed on Exhibit K-1 and the potentially
hazardous biological materials identified in Exhibit K-2 (“Biologics”).
Subtenant agrees that all such Hazardous Substances, Biologics and all other
potentially hazardous biological materials brought onto the Premises by or for
the Subtenant will be stored, used, generated and disposed of in strict
compliance with all applicable laws, rules, regulations and ordinances of any
governmental or quasi-governmental authority having jurisdiction over the
Premises. Subtenant shall obtain, at Subtenant’s sole cost, all permits required
by governmental authorities for the storage, use and generation of Hazardous
Substances, Biologics and all other potentially hazardous biological materials
used in, on or about the Premises. Subtenant shall update Exhibits K-1 and K-2
on August 1 and February 1 of each year during the Sublease Term, as the same
may be extended.

- 15 -



--------------------------------------------------------------------------------



 



          C. Subtenant agrees to indemnify, defend and hold harmless Sublandlord
and the Prime Landlord, and each of their employees, agents, successors and
assigns, from and against any and all damage, claim, liability, or loss,
including reasonable attorneys’ and other fees, arising out of or in any way
connected to Subtenant’s generation, treatment, storage or disposal of Hazardous
Substances, Biologics and all other potentially hazardous biological material.
Such duty of indemnification shall include, but not be limited to damage,
liability or loss pursuant to all federal, state and local environmental laws,
rules and ordinances, strict liability and common law.
          D. Sublandlord agrees to indemnify, defend and hold harmless
Subtenant, its employees, agents, successors and assigns, from and against any
and all damage, claim, liability, or loss, including reasonable attorneys’ and
other fees, arising out of or in any way connected to the generation, treatment,
storage or disposal of Hazardous Substances by Sublandlord, its employees,
agents, contractors or invitees in, on or near the Premises prior to the Full
Delivery Date, except for any Hazardous Substances introduced by Subtenant after
the Initial Delivery Date. Such duty of indemnification shall include, but not
be limited to damage, liability or loss pursuant to all federal, state and local
environmental laws, rules and ordinances, strict liability and common law.
          E. Each party agrees to promptly notify the other of any disposal of
Hazardous Substances in, on or near the Premises, or any discovery of Hazardous
Substances on or near the Premises, or of any notice by a governmental authority
or private party alleging or suggesting that a disposal of Hazardous Substances
on or near the Premises may have occurred.
          F. Subtenant agrees to promptly notify the Sublandlord and Prime
Landlord of any notice by a governmental authority or private party alleging or
suggesting that an impermissible disposal of Biologics or any other potentially
hazardous biological materials on or near the Premises may have occurred.
     21. Insurance. Subtenant, at its sole cost and expense, shall maintain
insurance as required of Tenant by Section 11 of the Prime Lease and, in
addition, prior to the commencement of any manufacturing activities on, in or
about the Premises Subtenant shall obtain and thereafter maintain an
environmental insurance policy in an amount and insuring such risks as shall be
commercially reasonable with respect to Subtenant’s use and occupancy of the
Premises. Subtenant shall insure the FF&E (as hereinafter defined) for its full
replacement value. Subtenant shall be subject to and shall comply with these
same insurance requirements as if Subtenant was named as tenant under the Prime
Lease and shall include the Prime Landlord and Sublandlord as additional
insureds on all such insurance required to be maintained by Subtenant, except
(i) in the case of all property insurance policies with respect to the FF&E on
which the Sublandlord shall also be named as loss payee, and (ii) in the case of
all property insurance policies with respect to the Premises on which the Prime
Landlord shall also be named as loss payee. Evidence of such insurance shall be
furnished to Sublandlord prior to the Initial Delivery Date, with respect to the
Initial Delivery Areas, the Full Delivery Date with respect to the Lab Areas and
within three (3) business days after Delivery of each of the Select Areas, and
shall be satisfactory to the Sublandlord in its reasonable discretion. Not less
frequently than annually during each Sublease Year, Subtenant shall provide
Sublandlord with evidence, reasonably satisfactory to Sublandlord, that all
insurance required of Subtenant hereunder remains in full force and effect.

- 16 -



--------------------------------------------------------------------------------



 



     22. Subordination. Subject to the provisions of subparagraphs 31(B) and
31(C) below, this Sublease is subject and subordinate to the Prime Lease and to
all ground or underlying leases and to all mortgages and/or deeds of trust which
may now or hereafter affect this Sublease or the Premises, and to all renewals,
modifications, consolidations, replacements and extensions thereof. This clause
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee, trustee or ground lessor. In confirmation of such
subordination, Subtenant shall, at the request of the Prime Landlord,
Sublandlord or any party secured by any such mortgage, deed of trust or ground
lease, promptly execute, acknowledge and deliver an instrument that has for its
purpose and effect the subordination of this Sublease, provided the same
contains non-disturbance language materially the same as the SNDA referred to in
subparagraph 31B of this Sublease. Subtenant hereby constitutes and appoints
Sublandlord the Subtenant’s attorney-in-fact to execute any such certificate or
certificates referenced in this paragraph 22 for and on behalf of the Subtenant,
provided the same contains non-disturbance language materially the same as the
SNDA referred to in subparagraph 31B of this Sublease, in the event the
Subtenant fails or refuses within five (5) business days following a written
request to execute a Sublease subordination agreement in said form. Sublandlord
represents and warrants that to the best of its actual knowledge, that except
for the Prime Lease and Landlord’s first priority mortgage securing Sovereign
Bank, there are no ground or underlying leases or mortgages or deeds of trust
affecting the Premises as of the date hereof, and Sublandlord further represents
and warrants that there are no mortgages, security interests or subleases
affecting the Sublandlord’s interests under the Prime Lease, the FF&E or this
Sublease as of the date hereof.
     23. Holding Over. If Subtenant shall hold over after the expiration of the
term of this Sublease, Subtenant shall become a tenant by the month, and, during
Subtenant’s period of unauthorized occupancy, Subtenant shall be liable for, and
shall pay to Sublandlord, 250% of the monthly installment of Base Rent then in
effect for the month immediately prior to the expiration of the Sublease Term,
and the amount of any Additional Rent payable by Subtenant pursuant to the terms
of this Sublease. In addition, Subtenant shall be liable for, and shall promptly
reimburse Sublandlord for all costs incurred by Sublandlord and damages payable
to the Prime Landlord, in connection with Subtenant’s holding over to the extent
not otherwise recoverable under the preceding sentence. If Sublandlord shall
desire to regain possession of the Premises promptly at the expiration of the
Sublease Term, as the same may have been extended, then at any time prior to
Sublandlord’s acceptance of Rent from Subtenant as a monthly tenant hereunder,
Sublandlord, at its option may, forthwith re-enter and take possession of the
Premises without process, or by any applicable legal process. For purposes of
this paragraph 23, the Subtenant shall be deemed to have held over beyond the
expiration of the Term of this Sublease if the Subtenant has not completed all
requisite Decommissioning in conjunction with any governmental licenses issued
to Subtenant in connection with its use and occupancy of the Premises and all
Decontamination as provided in subparagraph 3E hereof.

- 17 -



--------------------------------------------------------------------------------



 



     24. Americans With Disabilities Act. From and after the Initial Delivery
Date, Subtenant shall be responsible for compliance with the Americans with
Disabilities Act of 1990, as the same may be amended, relating to Subtenant’s
use or occupancy of the Premises.
     25. Representations. Sublandlord and Subtenant each acknowledge that their
respective officers executing this Sublease have been duly authorized to do so
and to bind their respective company.
     26. Renewal Options. Provided Subtenant is not in default under this
Sublease beyond any applicable notice and cure period, Subtenant has the option
to renew the Sublease Term for two (2) additional periods of three (3) years
each and a third option to renew the Sublease Term until March 30, 2021, each
option exercisable upon not less than nine (9) months prior written notice to
Landlord given prior to the expiration of the initial Sublease Term or the then
applicable extension period, whichever is applicable. If this Lease is so
renewed, the Base Rent for each extension period shall continue to increase by
2.125% as set forth in subparagraph 2(C) above. All other terms and provisions
of this Sublease shall govern each extension period, except that upon each such
extension Subtenant shall have one (1) less option to extend the Sublease Term.
Notwithstanding the foregoing, if Subtenant is then in default under the
provisions of this Sublease beyond any applicable notice and cure period at what
would have been the commencement date of the then applicable extension period,
or if Subtenant fails to timely give its notice to extend the Sublease Term,
Subtenant’s option to renew shall be null and void and of no further force or
effect.
     27. Signage. Subject to the terms and provisions of Section 33 of the Prime
Lease, Subtenant may at its sole cost and expense install signage substantially
similar to that previously installed on the Premises by Sublandlord or otherwise
permitted by the Prime Lease. All signage installed by Subtenant shall be
removed by the Subtenant at its sole cost and expense on or before the
termination of this Sublease.
     28. Counterparts; Telefacsimile Execution. This Sublease may be executed in
any number of counterparts, and by each of the parties on separate counterparts,
each of which, when so executed, shall be deemed an original, but all of which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of this Sublease by telefacsimile shall be equally as effective as
delivery of a manually executed counterpart of this Sublease. Any party
delivering an executed counterpart of this Sublease by telefacsimile shall also
deliver a manually executed counterpart of this Sublease, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability or binding effect of this Sublease.
     29. Parking. The parking area of the Premises consists of 134 parking
spaces, and Subtenant shall have use of all of such spaces.
     30. License to Use Furniture, Fixtures and Equipment. During the Sublease
Term and in the absence of a default under the Sublease beyond any applicable
notice and cure period, Subtenant shall have a license to use the furniture,
fixtures and equipment (“FF&E”) owned by Sublandlord and located within the
Premises, which FF&E is listed on Exhibit L attached hereto

- 18 -



--------------------------------------------------------------------------------



 



and made a part hereof. Subtenant shall, at Subtenant’s sole cost and expense,
keep the FF&E in the same order and condition as on the Sublease Commencement
Date, and shall repair and maintain the FF&E. Unless the license to use all or
part of the FF&E is revoked by Sublandlord prior to the Sublease Expiration
Date, as a result of a Subtenant default under this Sublease beyond any
applicable notice and cure period, Subtenant shall return all FF&E to
Sublandlord at the expiration or earlier termination of this Sublease in the
same order and condition it was in at the Sublease Commencement Date, reasonable
wear and tear and loss or damage by casualty or condemnation (provided
Sublandlord has received insurance or condemnation proceeds relating to same)
excepted.
     31. Contingencies to Effectiveness of Sublease. This Sublease is contingent
upon satisfaction of each of the following contingencies:
          A. Prime Landlord’s Consent, Non-Disturbance, Recognition and
Attornment Agreement. Sublandlord shall use its best efforts to obtain the
written consent of the Prime Landlord to this Sublease and to the subleasing of
the Premises by Sublandlord to Subtenant in the form attached hereto as
Exhibit M (the “Consent”). If the Prime Landlord fails or refuses to execute
such Consent within thirty (30) days after execution hereof by both Sublandlord
and Subtenant, then either party may terminate this Sublease by written notice
to the other in which event neither party shall have any further liability to
the other relating to the transaction(s) contemplated by this Sublease.
          B. Receipt of Subordination, Non-Disturbance and Attornment Agreement
from Prime Landlord’s Lender. Sublandlord shall request that the Prime Landlord
obtain a Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) from
the lender whose loan is presently secured by the Land and Building (the
“Lender”), such SNDA to be in a form reasonably acceptable to Subtenant.
Subtenant acknowledges that Sublandlord cannot obligate the Prime Landlord to
obtain an SNDA nor can Sublandlord or the Prime Landlord obligate the Lender to
enter into an SNDA for the benefit of Subtenant. If the SNDA is not obtained
within thirty (30) days after the date of execution of this Sublease, then
Subtenant may terminate this Sublease by written notice to Sublandlord, and
thereafter neither party shall have any further liability to the other relating
to the transaction(s) contemplated by this Sublease.
          C. Plans and Specifications for Premises. Subtenant shall within ten
(10) days of the date of this Sublease (“Submission Date”) submit to
Sublandlord, who in turn shall promptly submit to Prime Landlord, Subtenant’s
plans and specifications for the Subtenant’s proposed interior Alterations of
the Premises (“Plans”). Sublandlord shall use its best efforts to obtain the
written consent of the Prime Landlord to the Plans and shall be reasonable in
providing its own approval thereto. If the Prime Landlord or Sublandlord fails
or refuses to consent to the Plans within thirty (30) days after the Submission
Date, then Subtenant may terminate this Sublease by written notice to
Sublandlord in which event neither party shall have any further liability to the
other relating to the transaction(s) contemplated by this Sublease. Subtenant
recognizes and agrees that Prime Landlord and Sublandlord have the right to
approve any material changes to the Plans made after such initial approval. The
parties acknowledge and agree that it shall not be considered a “material”
change if Subtenant decides not to make a modification to a portion of the
interior of the Premises as shown in the Plans. Subtenant shall provide
Sublandlord and Prime Landlord with copies of all drawings which Subtenant
proposes to submit in connection with any application(s) for requisite
building/construction permits (“Permit Set Drawings”) at least fifteen (15) days
prior to their submission to the applicable governmental authorities. Subtenant
shall be responsible for all of Sublandlord’s out-of-pocket expenses relating to
review of the Plans, and any material changes thereto and all Permit Set
Drawings.

- 19 -



--------------------------------------------------------------------------------



 



          D. Extension of 30-Day Approval Periods. Subtenant, in its sole
discretion, shall have the right to extend for up to forty-five (45) days any or
all of the 30-day approval periods set forth in paragraphs 31(A), (B) and (C)
above.
          32. Capitalized Terms. Except as defined herein, capitalized terms
used herein shall bear the same meaning ascribed to them in the Prime Lease.
          33. Time of the Essence. Time is of the essence of each provision of
this Sublease.
          34. No Construction Against Drafting Party. The rule of construction
that ambiguities are resolved against the drafting party shall not apply to this
Sublease.
          35. Governing Law. The terms of this Sublease shall be governed in
accordance with the laws of the State of Maryland.
          36. Interpretation. If any provision of this Sublease or application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Sublease and the application
of that provision to other persons or circumstances shall not be affected but
rather shall be enforced to the extent permitted by law. The captions, headings
and titles, if any, in this Sublease are solely for convenience of reference and
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Sublease to be drafted. Any words or
phrases in this Sublease shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Sublease and no
implication or inference shall be drawn from the fact that said words or phrases
were so stricken out or otherwise eliminated. Each covenant, agreement,
obligation or other provision of this Sublease shall be deemed and construed as
a separate and independent covenant of the party bound by, undertaking or making
same, not dependent on any other provision of this Sublease, unless otherwise
expressly provided. All terms and words used in this Sublease, regardless of the
number or gender, in which they are used, shall be deemed to include any other
number and other gender as the context may require. The word “person” as used in
this Sublease shall mean a natural person or persons, a partnership, a
corporation or any other form of business or legal association or entity.
[Signature Page Follows]

- 20 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of
the date first above written.

                              Sublandlord:
 
                            HUMAN GENOME SCIENCES, INC.
 
                   
/s/ Alan S. Mark
      By:   /s/ Barry Labinger          (SEAL)        
 
                   
Witness/Attest
      Name:   Barry Labinger        
 
      Title:   Executive Vice President        
 
                            Subtenant:
 
                            NOVAVAX, INC.
 
                   
 
      By:   /s/ Rahul Singhvi          (SEAL)        
 
                   
Witness/Attest
      Name:   Rahul Singhvi        
 
      Title:   President and Chief Executive Officer        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRIME LEASE AND FIRST AMENDMENT
See attached

Exhibit A; page - 1 -



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS AGREEMENT, made and entered into as of the day of December 19, 2000,
by and between GP Rock One, L.L.C., a Rhode Island Limited Liability Company
(“Landlord”) and Human Genome Sciences, Inc., a Delaware corporation (“Tenant”).
RECITALS
     A. Landlord is or soon will become the owner of certain real estate located
in Montgomery County, Maryland; and
     B. Pursuant to the Development Agreement described in Section 3.1, Landlord
intends to cause to be constructed on such land certain improvements and lease
the same to Tenant, and Tenant desires to lease from Landlord such improved real
estate upon the terms and conditions hereinafter set forth.
     C. Gilbane Properties, Inc., a Rhode Island corporation, and GP Rocky
Investors, L.L.C., a Rhode Island limited liability company (collectively, the
“Members”) hold all of the membership interests in Landlord and join in this
Lease for the sole purpose of granting Tenant the options to purchase set forth
in Sections 12.2, 13.2 and 16.7, hereof.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
the parties do hereby agree as follows:
     1. Leased Premises. Landlord hereby leases unto Tenant and Tenant hereby
leases from Landlord the real estate located in Montgomery County, Maryland
within the Johns Hopkins Belward Campus Biotechnology Park, as more particularly
described on Exhibit A attached hereto, together with the Improvements (as
defined in Section 3.1) and all other buildings, building fixtures and
improvements located thereon, and all rights of ingress and egress, easements
and appurtenances thereto (collectively the “Premises”), including but not
limited to the access, drainage and parking rights appurtenant to the Premises
upon the adjacent areas (“Easement Areas”) shown on the site plan attached
hereto as Exhibit B.
     2. Term.
     2.1. Preliminary and Initial Terms. The preliminary term of this Lease
shall commence on the date hereof (“Commencement Date”) and shall terminate at
11:59 p.m. on March 31, 2001. The initial term of this Lease shall commence on
April 1, 2001 (“Rent Commencement Date”) and shall terminate at 11:59 p.m. on
March 31, 2021; subject to Tenant’s right to extend this Lease as set forth in
Section 2.2.

 



--------------------------------------------------------------------------------



 



     2.2. Extended Term(s). Provided that Tenant is not then in default, after
expiration of any applicable cure period, under any material term or condition
of this Lease at the time of exercise of this option or at the end of the then
current term, Tenant shall have the right to extend the term of this Lease for
two (2) consecutive terms of ten (10) years each; provided, further, Tenant
gives Landlord written notice of each such extension as required under
Section 4.2. The fixed annual base rent due hereunder for each extended term
shall be determined as set forth in Sections 4.1 and 4.2.
     3. Construction.
     3.1. Development Agreement. Landlord, Tenant and Gilbane Properties, Inc.,
as the “Developer”, have entered into a Development Agreement dated as of the
date hereof. Pursuant to the Development Agreement, Gilbane Properties, Inc. has
agreed to construct upon the Premises a two-story, quality control
office/laboratory facility having an aggregate total of 51,181 square feet or
rentable space, together with 164 parking spaces located upon the Premises and
the Easement Areas (collectively the “Improvements”) all as shown on Exhibit B.
The plans and specifications for construction for the Improvements are
identified in the Development Agreement. Tenant shall not cause any change in
the plans and specifications under the Development Agreement without the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
unduly delayed, provided that any and all such changes to the plans and
specifications identified in the Development Agreement shall not materially
diminish or increase the scope or quality of the Improvements. Tenant and
Landlord shall each perform all of their obligations under the Development
Agreement to facilitate the timely completion of the Improvements in accordance
with the construction time schedule set forth in the Development Agreement.
Under the Development Agreement, Landlord has agreed to the plans and
specifications for the Improvements to be constructed and to pay to the
Developer the consideration called for in the Development Agreement in
consideration for the Developer’s development and construction of the
Improvements. Landlord shall have no liability or responsibility for the
development and/or construction of the Improvements, except for Landlord’s
obligation to pay to the Developer the consideration called for in the
Development Agreement and Tenant agrees to look solely to the Developer for the
performance of all development and construction obligations under the
Development Agreement or otherwise relating to development and construction of
the Improvements. Under the Development Agreement Tenant has agreed to be
responsible for and to pay when due all costs associated with certain tenant
finishings and improvements identified in the Development Agreement and Tenant
agrees to pursue such work to completion in a timely manner.
     3.2. Limitation of Warranties. Landlord has not made any warranties or
representations to Tenant as to the condition or suitability of the land or the
construction, condition or suitability of the Improvements and Tenant agrees
that it will look solely to Gilbane Properties, Inc. under the Development
Agreement and any warranties which may be assigned to Tenant pursuant to the
Development Agreement for any claims it may have or claim to have arising out of
the construction of the Improvements and the condition and suitability of the
Premises. Upon substantial completion of the Improvements, Landlord shall assign
to Tenant the nonexclusive right along with Landlord to enforce any and all
contractor and supplier warranties and any claims which

2



--------------------------------------------------------------------------------



 



Landlord may have relating to construction of the Improvements provided under
any construction and/or supply contracts now or hereafter entered into for
construction of the Improvements. After such assignment, Tenant shall have the
right to pursue any such claims in the name of Landlord and Landlord shall
cooperate with Tenant in connection therewith. Landlord makes no representation
or warranty that such warranties will be obtained and Landlord shall have no
liability if recovery ultimately cannot be obtained under any such extended
warranty, unless such failure to recover is caused by Landlord’s failure to
cooperate with Tenant in pursuing any such claims or caused by Landlord’s gross
negligence or willful misconduct in cooperating with Tenant in enforcing any
such warranty claim. Nothing contained herein shall affect or limit Gilbane
Properties, Inc.’s warranties set forth in the Development Agreement.
     4. Rental. Commencing on the Rent Commencement Date and continuing through
the initial term of this Lease, Tenant shall pay to Landlord, at the address set
forth in Section 19 or such other place as Landlord may from time to time
designate, without demand or right of set-off, a fixed, annual base rental in
the amounts set forth in the Rent Schedule attached hereto as Exhibit C. Monthly
installments of base rental (1/12 of the annual amount) shall be payable on the
Rent Commencement Date and on the first day of each month thereafter throughout
the term of this Lease. If the Rent Commencement Date is other than the first
day of a calendar month, the rent for such partial month shall be prorated based
upon the actual number of days of the term during such month.
     4.1. Extended Term The annual rental due during the extended term or terms,
as applicable, shall be equal to 85% of the then fair market rental value for
the Premises at the commencement of the extension term (“Market Rent”), provided
that the annual base rental due hereunder during each extended term of this
Lease shall never be less than the annual base rental due during the last year
of the initial term of this Lease.
     4.2. Market Rent. As a condition precedent to Tenant’s right to extend the
term of the Lease, Tenant shall give Landlord a nonbinding preliminary notice of
intent to exercise an option (“Notice of Intent”) not less than seventeen
(17) months prior to the end of the then current Lease term, which notice shall
specify the option which might be exercised. If the Landlord and Tenant cannot
agree upon the Market Rent within thirty (30) days after the Landlord’s receipt
of the Notice of Intent, then the Market Rent shall be determined by an
independent real estate appraiser or broker mutually acceptable to Landlord and
Tenant who shall have at least ten (10) years professional experience in the
appraisal and/or leasing of commercial office buildings in the Montgomery
County, Maryland metropolitan area and who shall be in all respects impartial
and disinterested. Landlord shall notify Tenant of the name of the
appraiser/broker that Landlord proposes to use for such determination within
forty-five (45) days after Landlord’s receipt of the Notice of Intent. If Tenant
objects to such appraiser/broker, Tenant shall propose an alternate
appraiser/broker similarly qualified by written notice to Landlord within
fifteen (15) days after receipt of Landlord’s proposal, or Tenant shall be
deemed to have accepted the appraiser/broker proposed by Landlord. Landlord
shall have fifteen (15) days after the receipt of Tenant’s proposal of an
alternate appraiser/broker to object to such proposal, or Landlord shall be
deemed to have accepted Tenant’s proposed

3



--------------------------------------------------------------------------------



 



appraiser/broker. If Landlord timely objects to Tenant’s proposed
appraiser/broker, then the appraiser/broker selected by Landlord and the
appraiser/broker selected by Tenant shall within fifteen (15) days jointly name
a third appraiser/broker similarly qualified and that third appraiser/broker
shall determine the current market rental value of the Premises. Within thirty
(30) days after final designation of the appraiser/broker, that appraiser/broker
shall render a written opinion on the Market Rent, determined by taking into
account all of the terms and conditions of this Lease (other than rental) and
shall deliver the same to Landlord and Tenant. Such determination of Market Rent
shall be stated as a set amount for the first year with annual increases of
2.125%. Tenant shall give Landlord binding notice of exercise of its option to
extend within thirty (30) days after the determination of the Market Rent as
provided herein. Tenant shall not be bound to the extended term unless and until
Tenant gives Landlord such binding notice. Provided Tenant has received the
determination of Market Rent, if Tenant does not give Landlord binding notice of
its election to extend the term of this Lease at least twelve (12) months prior
to the end of the then current term, Tenant shall be deemed to have waived its
option to extend the term of this Lease.
     4.3. Early Occupancy. If Developer is able to obtain Substantial Completion
of the Improvements (as defined in the Development Agreement) prior to April 1,
2001, Tenant shall have the right to occupy the Premises on and after the date
of Substantial Completion, the initial term of this Lease shall be deemed to
have commenced as of such date and Tenant shall be responsible for all operating
expenses of the Premises accruing on and after the date of Substantial
Completion, including real estate taxes and insurance; but Tenant shall not be
required to pay any base rental under this Section 4 for the period between the
date of Substantial Completion and March 31, 2001, inclusive, notwithstanding
any such early completion of the Improvements.
     5. Late Charge. Tenant acknowledges that late payment of rent (base rental
or additional rental) involves additional costs to Landlord for collection and
bookkeeping, and, in some instances could result in Landlord’s mortgagee
imposing a late charge on Landlord, and, accordingly, Tenant agrees that, if
rent (base rental or additional rental) due hereunder is not paid by the fifth
business day after it is due, then Tenant shall pay upon demand, as additional
rent, a late charge equal to five percent (5%) of the amount required to be
paid. The foregoing provision for payment of a late charge shall not be
construed to extend the date for payment of any sums required to be paid by
Tenant hereunder or to relieve Tenant of its obligation to pay all such sums at
the time or times herein stipulated, and neither the demand for, nor collection
by, Landlord of such late charge shall be construed as a cure of Tenant’s
default in the payment of rent.
     6. Taxes. Throughout the term of this Lease and any extension, Tenant shall
pay as additional rental all taxes, charges and assessments, general and
special, ordinary and extraordinary, of every nature and kind whatsoever, and
all water rates and sewage or sewer use charges levied, assessed or imposed upon
the Premises or any portion thereof, whether such tax, rate, charge or
assessment shall be for village, town, county, state, federal or any other
purpose whatsoever, Tenant hereby covenanting to pay taxes and assessments upon
the real estate as well as upon the improvements thereon and the personal
property used in connection with the

4



--------------------------------------------------------------------------------



 



operation of the Premises (collectively the “Taxes”), but only to the extent the
Taxes arise during and relate to the term of this Lease. Such Taxes shall
include, without limitation, all general real property taxes and general,
special and area-wide assessments, charges, fees, assessments for transit,
police, fire or other governmental services or purported benefits to the
Premises, service payments in lieu of or in addition to real estate taxes, and
any tax, fee or excise on the act of entering into this Lease or on the use or
occupancy of the Premises or any part thereof or on the rent payable under this
Lease or in connection with the business of renting the Premises (other than
Landlord’s income and/or franchise taxes), that may be now or may hereafter be
levied or assessed against the Premises or Landlord by the United States of
America, the State of Maryland, Montgomery County, or any political subdivision,
public corporation, district or other political or public entity. Should any
governmental agency or political subdivision impose any taxes and/or
assessments, whether or not now customary or within the contemplation of the
parties hereto, either by way of substitution for taxes and assessments
presently levied and assessed against the real estate as well as the
improvements thereon, or in addition thereto, including, without limitation, any
taxes based upon the rentals received by Landlord hereunder (other than an
income or franchise tax), such taxes and/or assessments shall be deemed to
constitute a Tax for the purpose of this Section 6 and shall be paid by Tenant.
Taxes payable by Tenant hereunder shall also include reasonable costs,
disbursements and legal fees of Landlord incurred in connection with proceedings
to contest, determine or reduce any such taxes, charges or assessments; provided
that, so long as Tenant is not in default under this Lease, Landlord shall not
commence any such contest or proceeding without the consent of Tenant, which
consent shall not be unreasonably withheld. Tenant shall furnish to Landlord a
receipted tax bill and other satisfactory evidence of the payment of such taxes,
assessments and charges within ten (10) days after the same are due and payable.
Tenant’s obligations under this Section 6 shall survive the expiration or
earlier termination of the Lease. Landlord shall promptly upon its receipt
furnish Tenant with copies of all proposed assessments and final bills for all
Taxes.
     6.1. Escrow for Taxes. If required by Landlord’s mortgagee at any time
after a default by Tenant in the payment of base rental, taxes or any other
monetary obligation under this Lease, Tenant thereafter shall pay all Taxes
accruing during the term hereof to Landlord in monthly installments on or before
the first day of each calendar month, in advance, in an amount estimated by
Landlord’s mortgagee. Upon receipt of all statements for Taxes due for a
calendar year, Landlord shall submit to Tenant a written statement of the actual
amount of the Taxes for such year and the amount, if any, then paid by Tenant.
If the total amount paid by Tenant under this Section 6.1 for any year shall be
more or less than the actual amount due from Tenant for such year, as shown in
such statement, either Tenant shall pay to Landlord the shortfall within ten
days after receipt of the statement or such excess shall be credited against the
next installment of Taxes due from Tenant to Landlord hereunder, as the case may
be. All amounts due hereunder shall be payable to Landlord at the place where
the rental is payable and shall be held in an interest bearing account for the
benefit of Tenant with a financial institution designated by Landlord’s
mortgagee. A copy of a Tax bill submitted by Landlord to Tenant shall at all
times be sufficient evidence of the amount of Taxes levied, assessed or imposed
against the Premises to which such bill relates. Landlord’s and Tenant’s
obligations under this Section shall survive the expiration of the term of this
Lease. In the event of any default by Tenant hereunder, any such deposits may be
used by Landlord to cure the default, but Landlord shall be under no obligation
to do so and Tenant shall have no authority to direct Landlord to apply such
deposits against any obligation of Tenant hereunder.

5



--------------------------------------------------------------------------------



 



     6.2. Right to Contest. Tenant may contest in good faith by appropriate
proceedings at its own expense any Taxes provided that Tenant shall first have
paid such Taxes or, if the payment of such Taxes is to be postponed during the
contest, shall have furnished Landlord with a bond of a surety company
reasonably satisfactory to Landlord in an amount equal to, or shall have
deposited with any bank or trust company of Landlord’s selection in the State
wherein the Premises are located to hold such deposit and apply the same as
hereinafter provided, the amount of the Taxes so contested, together with such
additional sums as may reasonably be required to pay interest or penalties
accrued or to accrue on any such Taxes. Nothing contained herein, however, shall
release Tenant of the obligation to pay and discharge contested Taxes as finally
adjudicated, with interest and penalties, and all other charges directed to be
paid in or by any such adjudication. Any such contest or legal proceeding shall
be begun by Tenant as soon as reasonably possible after the imposition of any
contested Taxes and shall be prosecuted to final adjudication with all
reasonable promptness and dispatch; provided, however, that Tenant may in its
discretion consolidate any proceeding to obtain a reduction in the assessed
valuation of the Premises for tax purposes relating to any tax year with any
similar proceeding or proceedings relating to one or more other tax years.
Notwithstanding anything contained herein to the contrary, Tenant shall pay all
such contested items before the time when the Premises or any part thereof might
be forfeited as a result of nonpayment.
     6.3. Landlord’s Cooperation. Landlord shall join in any proceedings
referred to in Section 6.2 and hereby agrees that the same may be brought in its
name, if the provisions of any law, rule or regulation at the time in effect
shall so require. Tenant shall indemnify and save Landlord harmless from any
liabilities, losses, or expenses (including reasonable attorneys fees) in
connection with any such proceedings in which Landlord shall join or permit to
be brought in its name. So long as Tenant is not in default under any term or
condition of this Lease, (i) Tenant shall be entitled to any refund of any
Taxes, and all penalties or interest thereon received by Landlord which shall
have been paid by Tenant, or which shall have been paid by Landlord but
previously reimbursed in full by Tenant and (ii) Landlord shall not, without
Tenant’s prior written approval (which shall not be unreasonably withheld),
agree to any settlement, compromise or other disposition of any such proceedings
or discontinue or withdraw from any such proceedings or accept any refund of any
Taxes as a result of any such proceedings.
     7. Use of Premises. Tenant shall use the Premises for office and laboratory
purposes related to the operation of Tenant’s business. Tenant shall not use or
allow the Premises to be used for any improper or unlawful purpose or for any
purpose which could violate any recorded covenant or restriction affecting the
Premises. Tenant shall not cause or maintain or permit any nuisance or commit or
suffer the commission of any waste in, on or about the Premises. Tenant may
install on the Premises such trade fixtures and equipment as Tenant deems
necessary for its

6



--------------------------------------------------------------------------------



 



business activities; provided that the installation and use of all such trade
fixtures and equipment shall be in compliance with any and all applicable
governmental laws, rules, regulations and ordinances and no such trade fixture
or equipment shall be affixed to the exterior of the Improvements or in any
manner which affects the roof or structural components of the Improvements
without the prior written consent of Landlord which consent shall not be
unreasonably withheld, conditioned or delayed. Title thereto shall remain in
Tenant, even though such equipment may be affixed to the Premises. On
termination of this Lease, the removal of such property is governed by
Section 20. Tenant acknowledges and agrees that it has made its own independent
investigation to confirm that the Tenant’s use of the Premises for office and
laboratory operations will comply with all applicable covenants and restrictions
and all applicable governmental codes, rules and regulations in effect as of the
execution of this Lease. Notwithstanding the foregoing, Tenant may plan, design,
construct, supervise and maintain upon the roof and/or the exterior of the
Improvements any antennas, satellite dishes and similar communications
facilities, provided that the same do not impair the structural integrity of the
Improvements and comply with all applicable governmental codes, ordinances,
rules, regulations and laws. Any such facility which shall be so installed or
erected shall, unless and until Tenant shall remove the same, be maintained by
Tenant at Tenant’s own cost and expense and any damage to the Improvements
caused by the removal thereof shall be repaired, at Tenant’s expense, upon the
expiration or earlier termination of the term of this Lease.
     8. Repairs/Operating Expenses. Throughout the term hereof, Tenant shall
keep the Premises in good condition and repair and be responsible for all costs
of operating the Premises and all maintenance, repairs and replacements to the
Premises, structural and nonstructural, ordinary or extraordinary, foreseen or
unforeseen, including, but not limited to, all structural repairs and
replacements to the foundation, exterior and/or load bearing walls, roof, and
mechanical systems of the Premises and all landscaping, sidewalks and parking
areas contained in or about the Premises, and all common area and easement
expenses and assessments, including, but not limited to, all assessments imposed
on the Premises under the covenants and restrictions for the Johns Hopkins
Belward Campus Biotechnology Park and/or any easement agreement appurtenant to
the Premises. Tenant shall pay any and all such assessments and charges as and
when due and shall make all such repairs and replacements as may be necessary to
maintain the Premises in a condition consistent with other first class
office/laboratory buildings located in the State of Maryland, provided that
Tenant shall not be required to provide or install upgraded building
improvements of a scope or quality greater than the scope and quality of the
original Improvements. Tenant shall keep the Premises in a clean, safe, sanitary
and tenantable condition in a manner compatible with its intended use, shall not
permit any garbage, waste, refuse or dirt of any kind to accumulate in or about
the Premises, shall keep all drives, parking areas, entrances and pedestrian
walkways reasonably free from snow and ice and shall make any repairs,
replacements or improvements which may be required by any laws, rules,
regulations, ordinances or orders of any federal, state, local or other
governmental authority having jurisdiction over the Premises. Tenant shall
further use all reasonable precaution to prevent waste, damage or injury to the
Premises. Notwithstanding the foregoing, Tenant shall not be required to replace
any component of the Improvements during the last three (3) years of the initial
term or during the last three (3) years of any extended term; provided that
Tenant shall maintain the Improvements and surrender the Improvements and all
building systems at the end of the term of this Lease in good operating
condition.

7



--------------------------------------------------------------------------------



 



     9. Utilities. Throughout the term hereof, Tenant shall be responsible for
and shall promptly pay as and when due all charges for heat, water, gas,
electricity and sanitary sewer charges, as well as any charges for any other
utility used or consumed in, on or upon the Premises. Tenant shall at all times
keep the Premises sufficiently heated so as to prevent freezing and
deterioration thereof and/or of the equipment and facilities contained therein.
     10. Alterations. Except as otherwise provided in Section 37, Tenant shall
not make or suffer to be made, any alterations, additions or improvements in
excess of One Hundred Thousand Dollars ($100,000.00) for any single alteration,
or in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) in the
aggregate for all alterations within a twelve (12) month period or which affect
the structural or mechanical components of the Improvements (“Alterations”) in,
on or to the Premises or any part thereof without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; and any Alterations, except movable furniture, furnishings, equipment,
decorations and trade fixtures, shall at once become a part of the realty and
belong to Landlord. Landlord’s consent to any Alterations shall be contingent
upon Tenant agreeing to the following minimum conditions:
     10.1. Cost. Tenant shall pay or cause to be paid the entire cost of the
Alterations;
     10.2. Plans. Plans and specifications for all Alterations shall be
submitted to Landlord for prior written approval, which approval shall not be
unreasonably withheld;
     10.3. Liens. Tenant shall take all necessary steps to prevent the
imposition of liens against the Premises as a result of the Alterations;
     10.4. Indemnity. Tenant shall agree to hold Landlord harmless from all
claims, losses, liabilities, damages, and expenses (including reasonable
attorneys, fees) resulting from any Alterations; and
     10.5. Permits. Tenant shall obtain and pay for all necessary permits and
shall comply with all applicable governmental requirements and insurance rating
bureau recommendations.
     11. Insurance and Indemnity.
     11.1. Liability Insurance. Tenant shall, during the entire term hereof,
keep in full force and effect a policy of comprehensive general public liability
insurance with respect to the Premises, and the business operated by Tenant in
the Premises, in which the primary coverage per accident or occurrence is not
less than $1,000,000 combined single limit and the umbrella coverage per
accident or occurrence is not less than $10,000,000, or in such greater amounts
as Landlord may reasonably determine in accordance with prudent business
practices.

8



--------------------------------------------------------------------------------



 



     11.2. Property Insurance. Tenant agrees to carry, at its expense, property
insurance insuring against fire, vandalism, malicious mischief, and such other
hazards as are from time to time included in a standard extended coverage
endorsement, insuring the Premises in an amount equal to the full replacement
value of the Premises (with an agreed amount endorsement, excluding land value,
landscaping, foundation and excavation costs, and costs of underground flues,
pipes and drains), together with rental interruption insurance in an amount
equal to twelve (12) months fixed base rental and real estate tax payments, and
insuring the betterments and improvements made by it to the Premises, and all
trade fixtures, furnishings and equipment owned by Tenant and located on or
within the Premises, in an amount equal to the full replacement value thereof.
     11.3. Requirements. The policies required under this Section 11 shall name
Tenant and Landlord and any other parties in interest designated by Landlord as
insureds as their respective interests may appear, and shall contain a clause
that the insurer will not cancel or change the insurance without first giving
the Landlord thirty (30) days prior written notice. Such insurance may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy therefor. The insurance shall be with carriers with a Best financial
quality rating of A or better and a financial size rating of XII or better. A
copy of the paid-up policies or certificates of the insurers evidencing the
maintenance of such insurance policies shall be delivered to Landlord prior to
commencement of the term of this Lease or Tenant’s occupancy, whichever is
sooner, and, upon renewals, prior to the expiration of a coverage period.
     11.4. Tenant’s Indemnity. Tenant agrees to indemnify and save Landlord and
Landlord’s members, officers, employees and agents (“Landlord’s Indemnitees”)
harmless against and from any and all claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees), arising out of Tenant’s
occupancy of the Premises or from the conduct or management of the business
conducted by Tenant on the Premises or from any breach or default on the part of
the Tenant in the performance of any covenant or agreement on the part of the
Tenant to be performed pursuant to the terms of this Lease, or from any act or
negligence of Tenant, or its agents, contractors, servants, employees,
subleases, concessionaires or licensees in or about the Premises; except to the
extent caused by the willful misconduct or negligent acts or omissions of
Landlord or Landlord’s Indemnitees. When a claim is caused by the joint
negligence or willful misconduct of Tenant and Landlord, Tenant’s duty to
defend, indemnify, and hold Landlord harmless shall be in proportion to Tenant’s
allocable share of the joint negligence. In case any action or proceeding is
brought against Landlord by reason of any such claim, other than one based on
Landlord’s negligence or willful misconduct, Tenant, upon notice from Landlord,
shall defend such action or proceeding which is brought against Landlord by
reason of any such claim. Tenant, upon notice from Landlord, covenants to defend
such action or proceeding by attorney, reasonably satisfactory to Landlord.
     11.5. Landlord’s Indemnity. Landlord agrees to indemnify and save Tenant
harmless against and from any and all claims, damages, losses, liabilities and
expenses (including reasonable attorneys’ fees), arising out of any breach or
default on the part of the Landlord in the performance of any covenant or
agreement on the part of the

9



--------------------------------------------------------------------------------



 



Landlord to be performed pursuant to the terms of this Lease, or from any
willful misconduct or negligence of Landlord, or Landlord’s Indemnitees in or
about the Premises; except to the extent caused by the willful misconduct or
negligent act or omissions of Tenant, its agents, contractors, servants,
employees, subleases, concessionaires or licensees. When a claim is caused by
the joint negligence or willful misconduct of Tenant and Landlord, Landlord’s
duty to defend, indemnify, and hold Tenant harmless shall be in proportion to
Landlord’s allocable share of the joint negligence and/or willful misconduct. In
case any action or proceeding is brought against Tenant by reason of any such
claim, Landlord, upon notice from Tenant, shall defend such action or proceeding
which is brought against Tenant by reason of any such claim. Landlord, upon
notice from Tenant, covenants to defend such action or proceeding by attorney,
reasonably satisfactory to Tenant.
     11.6. Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives to the extent each is
actually insured any and all rights of recovery, claim, action or cause-of
action against the other for any loss or damage that may occur to the Premises,
or any improvements thereto, or any property of such party therein, by reason of
fire, the elements, or any other cause which could be insured against under the
terms of standard fire and extended coverage insurance policies, regardless of
cause or origin, including negligence of the other party hereto, its agents,
officers or employees, and covenants that no insurer shall hold any right of
subrogation against such other party.
     12. Casualty. If the Premises, or any portion thereof, are destroyed or
damaged by fire, explosion, or any other casualty, then Tenant shall, as soon as
practicable, and upon receipt of an agreement by Landlord’s mortgagee, in form
and content reasonably satisfactory to Landlord, Tenant and Landlord’s
mortgagee, to advance insurance proceeds to Tenant for such repair, rebuilding
or restoration, on a construction loan type basis, repair, restore, and rebuild
the Premises to a condition equivalent to that existing prior to such casualty,
and shall do so each time and as often as any portion of the Premises shall be
destroyed or damaged; all insurance proceeds relating to such casualty shall be
deposited, in trust, with Landlord’s mortgagee or a title insurance company or
another independent third party, satisfactory to Landlord and Tenant, to be held
for disbursement in payment or reimbursement of the costs of such repair,
restoration, and rebuilding; and the term hereof and the rent and other payments
due hereunder shall continue without modification except to the extent rental
interruption insurance proceeds are made available to Landlord. If such repair,
restoration, or rebuilding is prohibited by applicable law, then such casualty
shall be deemed to be a taking under Section 13, the insurance proceeds relating
thereto shall be treated as the award, and this Lease may be subject to
termination as provided in Section 13. Except as provided in the immediately
preceding sentence or in Section 12.1, below, no damage or destruction of any
building or any of the fixtures or other property therein shall be grounds for
the termination of this Lease or relieve the Tenant from any obligation created
or imposed by virtue of this Lease, any laws of the state in which the Premises
is located to the contrary notwithstanding, including, but without limiting the
generality of the foregoing, Tenant’s obligation to make payment of the rent and
all other charges on the part of the Tenant to be paid, and the Tenant’s
obligation to perform all other covenants and agreements on the part of the
Tenant to be performed.

10



--------------------------------------------------------------------------------



 



     12.1 Landlord’s Right to Terminate. Notwithstanding anything contained in
this Lease to the contrary, if fifty percent (50%) or more of the Improvements
are damaged or destroyed by fire or other casualty during the last five
(5) years of the initial term hereof, or during the last five (5) years of any
extended term pursuant to Section 2.1, and if it will reasonably take more than
two hundred seventy (270) days from the date of adjustment of the loss with the
insurance carrier to restore the Improvements to their condition immediately
prior to such casualty, then Landlord shall have the right to terminate this
Lease by giving Tenant written notice of such termination within forty-five
(45) days after the date of such damage or destruction, specifying a termination
date of at least thirty (30) days and not more than ninety (90) days after the
date of the Landlord’s notice of termination. Notwithstanding the foregoing, if
Tenant shall then have the right to extend the term of this Lease pursuant to
Section 2.2, Tenant shall have the right to nullify Landlord’s notice of
termination by so extending the term of this Lease for at least ten (10) years
by giving Landlord written notice of such election within thirty (30) days after
receipt of Landlord’s notice of termination. If this Lease is terminated as
aforesaid, Tenant shall pay or cause to be paid to Landlord on or prior to the
date of termination insurance proceeds or, to the extent insurance proceeds are
not sufficient, a direct payment from Tenant, or any combination of the two, in
an aggregate amount equal to the reasonably estimated cost to restore the
Improvements to their condition immediately prior to such casualty.
     12.2. Tenant’s Option to Purchase. If Landlord exercises its right to
terminate this Lease under Section 12.1, Tenant shall have the option to
purchase the Premises from Landlord or all of the Members’ interests in Landlord
by giving Landlord written notice of exercise within fifteen (15) days after
receipt of Landlord’s notice of termination. Upon exercise of this Option with
respect to the Premises, the Tenant shall be obligated to purchase from the
Landlord and the Landlord shall be obligated to convey to the Tenant, and/or one
or more designee of Tenant, all of the Landlord’s right, title and interest in
the Premises for the price and upon the term set forth herein. Upon exercise of
this Option with respect to the Members’ interests in the Landlord, the Tenant
shall be obligated to purchase from the Members and the Members shall be
obligated to convey to the Tenant, and/or one or more designee of Tenant, all of
the Members’ right, title and interest in the Landlord for the price and upon
the term set forth herein. Tenant’s right to exercise this option hereunder
shall be contingent upon Tenant not being in default (excluding any “change in
control” default under Section 16.1(e)), beyond any applicable grace period,
under this Lease either at the time of exercise of this option or at the time of
closing.
     (i) The Purchase Price for the Landlord’s interest in the Premises or the
Members’ interests in the Landlord shall be equal to the sum of (A) the product
of (i) $10,970,000.00 multiplied by (ii) the percentage set forth on Exhibit D
attached hereto for the applicable Purchase Date minus, if the Project Financing
(as hereinafter defined) is assumed by Tenant, (B) the then outstanding
principal balance due under the Project Financing, plus (C) any other costs
incurred by the Landlord of a capital nature in connection with the ownership of
the Premises not

11



--------------------------------------------------------------------------------



 



funded out of the Stipulated Sum (as such term is defined in the Development
Agreement) which costs where incurred as a result of (A) any default by Tenant
under the Lease, (B) any governmental order requiring a repair, replacement or
improvement of the Premises, (C) Tenant’s election not to make any replacement
of a building component during the last three years of the term of this Lease,
or (D) were otherwise incurred with the written consent of Tenant.
     (ii) The entire purchase price shall be paid in full, by certified or
cashier’s check made payable to the Landlord or Members, as applicable, or by
wire transfer of funds to a bank account designated by the Landlord or Members,
as applicable, at closing. As used herein, “Project Financing” shall mean the
original financing for development of the Project obtained by the Landlord, as
amortized to the date of Closing assuming the amortization schedule used in the
calculation of the base rent under the Lease, and secured by the Premises;
provided that the aggregate outstanding principal balance due under such
financing shall not at any time exceed the product of $10,970,000.00 multiplied
by the percentage set forth on Exhibit D for such period of time. It is intended
that the Purchase Price paid to the Landlord hereunder, be net of any and all
conveyance fees and transaction costs other than the Landlord’s attorneys’ fees.
Therefore, in addition to the Purchase Price, Tenant shall pay all costs of
assuming the Project Financing (or all costs and prepayment charges, if any, if
Tenant does not assume the Project Financing and pays off the Project Financing)
and all other fees and expenses conveying fee title to the Premises, or
conveyance of all of the Members’ interests in the Landlord, including, but not
limited to, state and local transfer fees, recording costs and title insurance
premiums otherwise typically the responsibility of a seller, provided that each
party shall pay its own attorneys’ fees. At closing, Landlord shall assign to
Tenant all rights of Landlord in and to any and all insurance proceeds due (or
paid to) Landlord as a result of such casualty.
     (iii) If Buyer timely exercises its Option to purchase the Property or the
Sellers’ interest in the Company, as further consideration for this Option and
the purchase of the Property or the Sellers’ interest in the Company, as
applicable, the Lease shall nevertheless continue in full force and effect as a
contractual obligation between the Company, as landlord, and Buyer, as tenant,
and Buyer shall continue to pay all rent and other monetary obligations due
under the Lease and otherwise perform and comply with all obligations of Buyer
under the Lease from and after the date of exercise of this Option through the
date of closing hereunder.
     13. Public Taking. If all or substantially all of the Premises shall be
sold to or taken by any public authority under its power of condemnation or the
threat thereof, this Lease shall terminate as of the date possession shall be
transferred to the acquiring authority, and the rental payable hereunder shall
be apportioned accordingly. Upon any taking of less than substantially all of
the Premises, this Lease shall continue in force as to the part of the Premises
not taken. In the event of any such partial taking, Landlord shall, to the
extent proceeds of any award are

12



--------------------------------------------------------------------------------



 



made available to Landlord, diligently rebuild or restore the remainder of the
Premises to the condition in which they existed at the time of such taking (and
to the extent originally included within the Improvements constructed under the
Development Agreement). In any event, all damages awarded by or amounts paid by
the acquiring authority for any such taking, whether for the whole or a part of
the Premises, shall belong to and be the property of Landlord whether such
damages shall be awarded as compensation for loss of, or diminution in value to,
the leasehold or the fee thereof; provided, however, that Landlord shall not be
entitled to any separate award which may be made to Tenant for the cost of
realigning, relocating or removing its personal property, or for relocation
expenses or loss of business, and which does not reduce the amount payable to
Landlord; and provided, further, that in the event of any partial taking
Landlord shall either pay the net award (after restoration of the remainder of
the Premises) to Tenant or agree to an equitable abatement of the rent in
proportion to the value of the part taken.
     13.1. Right to Terminate. Notwithstanding anything contained in this Lease
to the contrary, if more than 25% of the floor area of the Improvements are
taken during the last five (5) years of the original term of this Lease or
during the last five (5) years of any extended term under Section 2.2, Landlord
and Tenant shall each have the right to terminate this Lease by giving the other
written notice of such termination within thirty (30) days after the date of
such taking, specifying a termination date of at least thirty (30) days and not
more than ninety (90) days after the date of notice of termination. Failure to
give notice of termination within such thirty (30) day period shall be deemed to
be a waiver of such right of termination.
     13.2. Tenant’s Option to Purchase. If Landlord exercises its right to
terminate this Lease under Section 13.1, Tenant shall have the option to
purchase the Premises from Landlord or all of the Members’ interests in Landlord
by giving Landlord written notice of exercise within fifteen (15) days after
receipt of Landlord’s notice of termination. Upon exercise of this Option, with
respect to purchasing the Premises, the Tenant shall be obligated to purchase
from the Landlord and the Landlord shall be obligated to convey to the Tenant,
and/or one or more designee of Tenant, all of the Landlord’s right, title and
interest in the Premises for the price and upon the term set forth herein. Upon
exercise of this Option, with respect to purchasing the Members’ interests in
the Landlord, the Tenant shall be obligated to purchase from the Members and the
Members shall be obligated to convey to the Tenant, and/or one or more designee
of Tenant, all of the Members’ right, title and interest in the Landlord for the
price and upon the term set forth herein. Tenant’s right to exercise this option
hereunder shall be contingent upon Tenant not being in default (excluding any
“change in control” default under Section 16.1(e)), beyond any applicable grace
period, under this Lease either at the time of exercise of this option or at the
time of closing.
     (i) The Purchase Price for the Landlord’s interest in the Premises or the
Members’ interests in the Landlord shall be determined in the same manner as
provided in Section 12.2 (i), hereof.

13



--------------------------------------------------------------------------------



 



     (ii) The entire purchase price (subject to credit for the amount of any
debt of Landlord assumed by Tenant) shall be paid in full, by certified or
cashier’s check made payable to the Landlord or Members, as applicable, or by
wire transfer of funds to a bank account designated by the Landlord or Members,
as applicable, at closing. It is intended that the Purchase Price paid to the
Landlord hereunder, be net of any and all conveyance fees and transaction costs
other than the Landlord’s attorneys’ fees. Therefore, in addition to the
Purchase Price, Tenant shall pay all costs of assuming the Project Financing (or
all costs and prepayment charges, if any, if Tenant does not assume the Project
Financing and pays off the Project Financing) and all other fees and expenses
conveying fee title to the Premises, or conveyance of all of the Members’
interests in the Landlord, including, but not limited to, state and local
transfer fees, recording costs and title insurance premiums otherwise typically
the responsibility of a seller, provided that each party shall pay its own
attorneys’ fees. At closing, Landlord shall assign to Tenant all rights of
Landlord in and to any and all condemnation proceeds due (or paid to) Landlord
as a result of such taking.
     (iii) If Buyer timely exercises its Option to purchase the Property or the
Sellers’ interest in the Company, as further consideration for this Option and
the purchase of the Property or the Sellers’ interest in the Company, as
applicable, the Lease shall nevertheless continue in full force and effect as a
contractual obligation between the Company, as landlord, and Buyer, as tenant,
and Buyer shall continue to pay all rent and other monetary obligations due
under the Lease and otherwise perform and comply with all obligations of Buyer
under the Lease from and after the date of exercise of this Option through the
date of closing hereunder.
     14. Assignment and Subletting. Tenant shall not assign or sublet or in any
manner transfer this Lease or any estate or interest therein or permit the use
or occupancy of the Premises or any part thereof by anyone other than Tenant
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld; provided, however, the consent of Landlord shall, at a
minimum, be conditioned upon the fulfillment of the following requirements:
     (a) Landlord shall be provided with at least ninety (90) days written
notice prior to the effective date of any proposed assignment, subletting or
other transfer;
     (b) Any proposed assignee, sublessee or other transferee shall assume, in a
written instrument reasonably acceptable to Landlord, all of the obligations of
Tenant hereunder;
     (c) Any proposed assignee, sublessee or other transferee shall use the
Premises for the purposes set forth in Section 7;
     (d) Tenant shall in no way be released from any of its obligations under
this Lease; and

14



--------------------------------------------------------------------------------



 



     (e) Tenant shall reimburse Landlord for legal fees and expenses reasonably
incurred by Landlord in connection with such approval, and the drafting and
preparation of appropriate documentation effectuating the assignment, subletting
or other transfer.
Consent by Landlord to one or more assignments of this Lease or to one or more
sublettings of the Premises shall not operate to exhaust Landlord’s rights under
this Section. A “change of control” of Tenant, as defined in Section 16.6,
hereof, to the extent not otherwise permitted under Section 16.6, shall
constitute an assignment of this Lease. Notwithstanding the above, Tenant may
assign this Lease or sublet all or any part of the Premises to a parent or
subsidiary of Tenant without Landlord’s consent, so long as such
parent/subsidiary relationship shall continue. If Tenant, with or without the
previous consent of Landlord, does assign or in any manner transfer this Lease
or any estate or interest therein, Tenant shall in no way be released from any
of its obligations under this Lease.
     15. Subordination, Non-Disturbance and Attornment. Tenant’s interest under
this Lease and the leasehold estate hereby created shall be subject and
subordinate to the lien of any mortgage or similar lien which Landlord may now
or hereafter place upon the Premises and to all of the terms, conditions and
provisions thereof, to all advances made, and to any renewals, extensions,
modifications or replacements thereof; provided, however, that if the Lease is
otherwise in full force and effect and there are no material defaults hereunder
on the part of the Tenant, beyond the expiration of any applicable cure period,
such mortgagee shall agree that upon any foreclosure or sale of the Premises
pursuant to the exercise of any remedy provided for in the mortgage, this Lease
shall not be terminated nor affected by said foreclosure or sale, and the
mortgagee shall agree that any foreclosure or sale of the Premises pursuant to
the exercise of any rights and remedies under the mortgage, or otherwise, shall
be made subject to this Lease and the right of the Tenant hereunder. Tenant
agrees to attorn to any mortgagee or such person as may have purchased the
Premises upon sale, as its new Landlord and the Lease shall continue in full
force and effect as a direct lease between Tenant and the mortgagee or such
other person upon all the terms, covenants and agreements set forth in the
Lease. The parties hereto agree to execute such documents as may be reasonably
necessary to effectuate said subordination and nondisturbance in substantially
the form as that attached hereto as Exhibit E.
     16. Default.
     16.1. Default/Remedies. If (a) default be made in the payment of the rent
or any additional charge payable hereunder by Tenant, and such default shall
continue for (i) five (5) days after written notice of default, or (b) default
be made in any of the other covenants or conditions herein contained on the part
of Tenant and such default shall continue for thirty (30) days after written
notice thereof shall have been given to Tenant, (except that such 30-day period
shall be automatically extended for an additional period of time reasonably
necessary to cure such default, if such default cannot be cured within such
first 30-day period and provided Tenant commences the process of curing such
default within said first 30-day period and continuously and diligently pursues
such cure to completion), or (c) Tenant shall become insolvent or bankrupt or
make an assignment for the benefit of creditors, or (d) a receiver or trustee of
Tenant’s property shall be appointed and such receiver or trustee, as the case
may be, shall not be discharged within

15



--------------------------------------------------------------------------------



 



sixty (60) days after such appointment, or (e) there shall be a change of
control of Tenant other than as permitted under Section 16.6, hereof, and Tenant
shall not have cured such default within ten (10) business days after receipt of
written notice of default, then in any such case, Landlord may, without further
notice to Tenant, notice being hereby waived, terminate Tenant’s tenancy and
recover possession of and reenter the Premises without accepting a surrender of
the Premises or affecting Tenant’s liability for past rent and other charges due
or future rent and other charges to accrue hereunder. In the event of any such
default, Landlord shall be entitled to recover from Tenant, in addition to rent
and other charges equivalent to rent, all other damages sustained by Landlord on
account of the breach of this Lease, including, but not limited to, the costs,
expenses and attorney fees incurred by Landlord in enforcing the terms and
provisions hereof and in reentering and recovering possession of the Premises
and for the cost of repairs, alterations and brokerage and attorney fees
connected with the re-letting of the Premises; but excluding consequential or
incidental damages other than out-of-pocket expenses incurred by Landlord and
delineated herein. As an alternative, at the election of Landlord, Landlord
shall have the right to accept a surrender of the Premises (without the need for
any affirmative act or acquiescence by Tenant), without any further rights or
obligations on the part of Landlord or Tenant (other than Tenant’s obligation
for rent and other charges due and owing through the date of acceptance of
surrender), so that Landlord may re-let the Premises without any right on the
part of Tenant to any credit or payment resulting from any re-letting of the
Premises. Alternatively, at the option of the Landlord, if Tenant’s tenancy is
so terminated, Landlord may recover forthwith against Tenant as damages for loss
of the bargain and not as a penalty an aggregate sum, which at the time of such
termination of Tenant’s tenancy, represents the amount of the excess, if any, of
the value of the whole balance of base rental, charges and all other sums
payable hereunder for the entire balance of the term of this Lease herein
reserved or agreed to be paid by Tenant, over the then current fair market
rental value of the Premises (including “triple net” charges), such difference
to be discounted to net present value at the rate of eight percent (8%) per
annum. In case of a default under this Lease, Landlord may, in addition to
terminating Tenant’s tenancy and/or accepting a surrender, or in lieu thereof,
pursue such other remedy or combination of remedies and recover such other
damages for breach of tenancy and/or contract as available at law or otherwise.
     16.2. Landlord’s Right to Cure. All covenants and agreements to be
performed by the Tenant under any of the terms of this Lease shall be performed
by Tenant at Tenant’s sole cost and expense and without any abatement of rent.
If the Tenant shall fail to pay any sum of money required to be paid by it
hereunder, other than rent, or shall fail to perform any other act on its part
to be performed hereunder, and such failure shall continue for thirty (30) days
after notice thereof by the Landlord, the Landlord may, but shall not be
obligated to, cure such default, without waiving or releasing the Tenant from
any other default by Tenant under this Lease. All sums so paid by the Landlord
and all necessary incidental costs (including reasonable attorney’s fees)
incurred by Landlord in enforcing any of the terms, covenants or conditions of
this Lease, or curing any default or in suing for or obtaining relief by reason
of a breach thereof, together with interest on all of the foregoing at the rate
set forth below from the date of payment by the Landlord, shall be payable as
additional rent to the Landlord on demand. Landlord shall have, in addition to
any other right or remedy of the Landlord, the same rights and remedies in the
event of the nonpayment thereof by the Tenant as in the case of default by the
Tenant in the payment of rent.

16



--------------------------------------------------------------------------------



 



     16.3. Tenant’s Right To Cure. If Landlord fails to perform or observe any
of the obligations on Landlord’s part to be performed or observed pursuant to
this Lease, and such failure continues for thirty (30) days after written notice
thereof is sent by Tenant to Landlord informing Landlord of such failure, then
Landlord shall be deemed to be in default under this Lease; provided, however,
that if the failure set forth in Tenant’s notice is such that it requires more
than thirty (30) days to correct, Landlord shall not be deemed to be in default
hereunder if Landlord: (i) promptly and diligently commences curing the failure
within thirty (30) days after written notice is sent by Tenant to Landlord
informing Landlord of such failure; and (ii) diligently prosecutes the cure to
completion following the expiration of the original thirty (30) day period set
forth herein. Upon such default by Landlord, Tenant may, in addition to any
remedies available to it at law or in equity, perform the same for and on behalf
of Landlord, the cost of which performance, upon the proper payment thereof,
together with all interest and penalties necessarily paid in connection
therewith and any and all other damages incurred by Tenant as a result of any
such default, shall be paid to Tenant by Landlord upon demand, with interest
thereon at the rate set forth in Section 18, from the date of each expenditure.
     16.4. Waivers. A waiver by Landlord of a breach or default by Tenant under
the terms and conditions of this Lease shall not be construed to be a waiver of
any subsequent breach or default nor of any other term or condition of this
Lease, and the failure of Landlord to assert any breach or to declare a default
by Tenant shall not be construed to constitute a waiver thereof so long as such
breach or default continues unremedied.
     16.5. No Accord or Satisfaction. No receipt of money by Landlord from
Tenant after the expiration or termination of this Lease or after the service of
any notice or after the commencement of any suit, or after final judgment for
possession of the Premises shall reinstate, continue or extend the term of this
Lease or affect any such notice, demand or suit.
     16.6. Change of Control. As used herein, a “change of control” of Tenant
shall mean a change in control of a nature that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Tenant is then subject to such reporting requirement; provided, that without
limitation, such a change of control shall be deemed to have occurred if the
shareholders of Tenant approve a merger, share exchange or consolidation of the
Tenant with any other corporation, other than a merger, share exchange or
consolidation which would result in the voting securities of the Tenant
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 51% of the combined voting power of the voting
securities of the Tenant or such surviving entity outstanding immediately after
such merger, share exchange or consolidation, or the shareholders of the Tenant
approve a plan of complete liquidation of the Tenant or an agreement for the
sale or disposition by the Tenant of all or substantially all of the Tenant’s
assets.

17



--------------------------------------------------------------------------------



 



     A “change of control” of Tenant shall not constitute a default under this
Lease so long as the successor entity has a credit quality not materially below
the credit quality of Tenant as of April 1, 2000, as evidenced by delivery to
Landlord of audited financial statements of such successor entity for its latest
fiscal year together with quarterly financial statements for the current fiscal
year.
     16.7. Tenant’s Option to Purchase. If Landlord does not waive a default
under Section 16.1(e) (change of control of Tenant), Tenant shall have the
option to purchase the Premises from Landlord or all of the Members’ interests
in Landlord by giving Landlord written notice of exercise within fifteen
(15) days after receipt of Landlord’s notice of a default hereunder pursuant to
Section 16.1(e). Upon exercise of this option, with respect to the Premises, the
Tenant shall be obligated to purchase from the Landlord and the Landlord shall
be obligated to convey to the Tenant, and/or one or more designee of Tenant, all
of the Landlord’s right, title and interest in the Premises for the price and
upon the terms set forth herein. Upon exercise of this option, with respect to
the Members’ interests in the Landlord, the Tenant shall be obligated to
purchase from the Members and the Members shall be obligated to convey to the
Tenant, and/or one or more designee of Tenant, all of the Members’ right, title
and interest in the Landlord for the price and upon the terms set forth herein.
Tenant’s right to exercise this option hereunder shall be contingent upon Tenant
not being in default (other than change in control), beyond any applicable grace
period, under any other provision of this Lease either at the time of exercise
of this option or at the time of closing.
     (i) The Purchase Price for the Landlord’s interest in the Premises shall be
determined in the same manner as provided in Section 12.2 (i), hereof.
     (ii) The entire purchase price shall be paid in full, by certified or
cashier’s check made payable the Landlord, or by wire transfer of funds to a
bank account designated by the Landlord, at closing. It is intended that the
Purchase Price paid to the Landlord hereunder be net of any and all conveyance
fees and transaction costs other than the Landlord’s attorneys’ fees. Therefore,
in addition to the Purchase Price, Tenant shall pay all costs of assuming the
Project Financing (or all costs and prepayment charges, if any, if Tenant does
not assume the Project Financing and pays off the Project Financing) and all
other fees and expenses conveying fee title to the Premises, including, but not
limited to, state and local transfer fees, recording costs and title insurance
premiums otherwise typically the responsibility of a seller, provided that each
party shall pay its own attorneys’ fees.

18



--------------------------------------------------------------------------------



 



     (iii) If Buyer timely exercises its Option to purchase the Property or the
Sellers’ interest in the Company, as further consideration for this Option and
the purchase of the Property or the Sellers’ interest in the Company, as
applicable, the Lease shall nevertheless continue in full force and effect as a
contractual obligation between the Company, as landlord, and Buyer, as tenant,
and Buyer shall continue to pay all rent and other monetary obligations due
under the Lease and otherwise perform and comply with all obligations of Buyer
under the Lease from and after the date of exercise of this Option through the
date of closing hereunder.
     17. Costs and Attorney Fees. Upon any dispute between Landlord and Tenant
under this Lease, the prevailing party shall be entitled to recover from the
non-prevailing party reasonable attorneys’ fees, taxable costs and expenses
incurred in contesting such dispute.
     18. Interest. Any amount due from Landlord or Tenant to the other hereunder
which is not paid when due shall bear interest at an annual rate equal to the
greater of (i) two percent (2%) per annum in excess of the prime rate of
interest published from time to time in the Wall Street Journal-Eastern Edition
or (ii) twelve percent (12%) per annum (but in no event shall such rate of
interest exceed the maximum rate of interest permitted to be charged by law)
from the date due until paid, compounded monthly, but the payment of such
interest shall not excuse or cure any default by Landlord or Tenant under this
Lease.
     19. Notices. All notices and demands by any party to any other shall be
given in writing and sent by a nationally recognized overnight courier or by
United States certified mail, postage prepaid, return receipt requested, and
addressed as follows:

     
To Landlord:
  GP Rock One, L.L.C.
 
  c/o Gilbane Properties, Inc.
 
  7 Jackson Walkway
 
  Providence, Rhode Island 02903
 
  Attn: Michael E. Culbert
 
   
With a copy to:
  Michael J. Dwyer
 
  Godfrey & Kahn, S.C.
 
  780 North Water Street
 
  Milwaukee, Wisconsin 53202
 
   
To Tenant:
  Human Genome Sciences, Inc.
 
  9410 Key West Avenue
 
  Rockville, Maryland 20850
 
  Attn: Mr. Steven C. Mayer, Chief Financial Officer
 
   
With a copy to:
  James Davis, General Counsel
 
  Human Genome Sciences, Inc.
 
  9410 Key West Avenue
 
  Rockville, Maryland 20850
 
   
With a copy to:
  Alan S. Mark
 
  Paley, Rothman, Goldstein, Rosenberg & Cooper
 
  4800 Hampden Lane — Seventh Floor
 
  Bethesda, Maryland 20814

19



--------------------------------------------------------------------------------



 



Any party may, upon prior notice to the others, specify a different address for
the giving of notice. Notices shall be effective one (1) business day after
sending if sent by overnight courier or two (2) days after sending if sent by
certified mail, return receipt requested.
     20. Termination. Upon the termination of this Lease, by expiration or
otherwise, (but excluding any technical termination by reason of Tenant’s
exercise of any of its options to purchase under this Lease or under the
Tenant’s Purchase Option, as defined below) Tenant shall surrender the Premises
to Landlord in as good condition and repair as when delivered by Landlord,
excepting ordinary wear and tear, condemnation, damage from any cause not
required to be repaired or replaced by Tenant and permitted decorations. All
Alterations and decorations made to the Premises by Tenant (excluding moveable
furnishings, trade fixtures, equipment and other personal property of Tenant and
excluding the Tenant’s Removable Improvements, as defined in Section 20.1) shall
remain and become the property of the Landlord unless Landlord shall have
required (at the time Landlord’s consent was given) Tenant, at Tenant’s expense,
to remove any such Alterations and repair the damage caused by such removal. The
Tenant’s Removable Improvements and all moveable furnishings, trade fixtures and
other equipment and personal property owned by Tenant may (and upon Landlord’s
request shall) be removed from the Premises by Tenant no later than the date of
termination, provided that all terms and conditions of this Lease have been
complied with and provided further that Tenant shall repair any and all damage
caused by such removal. If the Premises are not surrendered upon the scheduled
termination of this Lease as set forth herein or within fifteen (15) days after
earlier termination as set forth herein, Tenant shall indemnify Landlord against
all loss, liability and expense (including reasonable attorneys, fees) resulting
from delay by Tenant in so surrendering the Premises, including, without
limitation, any claim made by any succeeding tenant founded on such delay (but
excluding Landlord’s lost profits so long as Tenant pays the holdover rent
called for under Section 22). Tenant shall also surrender all keys to the
Premises and shall inform Landlord of combinations in any locks, safes and
vaults, if any, in the Premises.
     20.1 Tenant’s Removable Improvements. If and to the extent Tenant pays for
capital improvements to the Premises, as provided under Section 19 of the
Development Agreement and provided that such capital improvements are of a
nature that they may be removed from the Premises at the end of the term of this
Lease without damaging the structural integrity of the Improvements or impairing
the operations and functions of the Improvements (i.e., all building mechanical,
electrical, plumbing, fire suppression and HVAC systems remain fully operational
and the foundation, building exterior and roof remain in an airtight, operating
condition), such improvements shall be deemed to be “Tenant’s Removable
Improvements”. Tenant’s Removable Improvements shall remain the property of
Tenant, will not form part of the Premises or Improvements for ownership, tax
and book purposes, and will not be encumbered by any lien securing the
Landlord’s debt.

20



--------------------------------------------------------------------------------



 



     21. Quiet Enjoyment. Landlord covenants, warrants and represents to Tenant
that it has full right and power to execute and perform this Lease and to grant
the estate demised herein, and Landlord further covenants that Tenant shall
peaceably and quietly have, hold and enjoy the Premises and all rights,
easements, appurtenances and privileges belonging or in any way appertaining
thereto, during the full Term, free and clear of all liens and encumbrances
except the permitted encumbrances (“Permitted Encumbrances”) set forth in
Exhibit F attached hereto.
     22. Holding Over. In the event Tenant remains in possession of the Premises
after the expiration of this Lease without Landlord’s consent, it shall be
deemed to be occupying the Premises as a tenant from month-to-month, upon all of
the conditions, provisions and obligations of this Lease insofar as the same are
applicable to a month-to-month tenancy; provided, that Tenant shall pay a use
and occupancy charge equal to two hundred fifty percent (250%) times the latest
fixed rental, as well as additional rental, computed on a daily basis and
provided further, that Landlord shall retain the right to seek an immediate
eviction of Tenant.
     23. Right of Entry. Landlord shall at all times upon twenty-four (24) hours
advance notice have the right during Tenant’s regular business hours to re-enter
the Premises to inspect the same, to supply any service to be provided by
Landlord to Tenant hereunder, to show the Premises to prospective purchasers,
mortgagees or tenants, to post for sale or for rent signs or notices of
nonresponsibility, and to alter, improve, or repair the Premises without
abatement of rent, and may for such purposes erect, use and maintain
scaffolding, pipes, conduits and other necessary structures in and through the
Premises where required by the character of the work to be performed, provided
that: (i) entrance to the Premises shall not be denied to Tenant; (ii) the
business of Tenant shall not be interfered with unreasonably; and (iii) Landlord
shall comply with Tenant’s safety and other reasonable rules governing
activities within the Premises.
     24. Estoppel Certificates. Landlord and Tenant agree that at any time and
from time to time upon not less than ten (10) days prior request of the other,
they shall execute, acknowledge and deliver to the requesting party a statement
in writing certifying (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, specifying the same), (b) the dates
to which the rent and other charges have been paid, (c) that, so far as the
party giving the estoppel knows, the other party is not in default under any
provisions of this Lease (or if the party giving the estoppel knows of any such
default, specifying the same) and (d) such other matters as the requesting party
or its lender shall reasonably request. It is intended that any such statement
may be relied upon by any person proposing to acquire Landlord’s or Tenant’s
interest in this Lease or any prospective mortgagee of, or assignee of any
mortgage upon, such interest.
     25. Non-Liability of Landlord. Landlord shall not be liable to Tenant, and
Tenant hereby waives all claims against Landlord, for any injury or damage to
any person or property in or about the Premises resulting from the Premises, or
any part thereof or any equipment thereof, becoming out of repair; flooding of
basements or other areas; damages caused by sprinkling devices, air conditioning
apparatus, snow, frost, water leakage, steam, excessive heat or cold, falling
plaster, broken glass, sewage, gas, odors or noise or the bursting or leaking of
pipes or plumbing fixtures; any act or neglect of other tenants or occupants or
employees in the Premises; or any other thing or circumstance whatsoever
concerning the Premises, whether of a like nature

21



--------------------------------------------------------------------------------



 



or of a wholly different nature unless caused by the willful misconduct or gross
negligence of Landlord. All property in or about the Premises belonging to
Tenant, its agents, employees or invitees shall be there at the risk of Tenant
or other person only, and Landlord shall not be liable for damage thereto or
theft, misappropriation or loss thereof. If Landlord shall fail to perform any
covenant or condition of this Lease upon Landlord’s part to be performed and, as
a consequence of such default, Tenant shall recover a money judgment against
Landlord, then such judgment shall be satisfied only out of the proceeds of sale
received upon execution of such judgment and levy thereon against the right,
title and interest of Landlord in the Premises and out of rents or other income
from such property receivable by Landlord and any insurance or condemnation
proceeds that are available for use by Landlord and Landlord shall not be
personally liable for any deficiency. The foregoing shall not diminish or in any
way affect the liability of Gilbane Properties, Inc., as developer under the
Development Agreement.
     26. Transfer by Landlord and Tenant’s Purchase Option. In the event of a
sale or conveyance by Landlord of the Premises, the same shall operate to
release Landlord from any future liability upon any of the covenants or
conditions herein contained which accrue after the date of transfer, and in such
event Tenant agrees to look solely to the successor in interest of Landlord in
and to this Lease, provided, further, that the transferee expressly agrees in
writing to assume the Landlord’s obligations and acknowledges Tenant’s option to
purchase the Premises as specifically provided in this Lease and as provided
under that certain Option to Purchase Agreement entered into by and between
Landlord and the members of Landlord, as grantor, and Tenant, as grantee, dated
as of the date hereof (“Tenant’s Purchase Option”). This Lease shall not be
affected by any such sale or conveyance, and Tenant agrees to attorn to the
purchaser or grantee, which shall be obligated on this Lease only so long as it
is the owner of Landlord’s interest in and to this Lease. Landlord shall give
Tenant written notice of any such transfer.
     27. No Liens. Without in each instance the prior written consent of
Landlord, Tenant shall not directly or indirectly create or permit to be created
or to remain, and will immediately discharge, any lien, encumbrance, or charge
on, or pledge of, the Premises, or any part thereof, the interest of Tenant
hereunder or therein, or the rent or other payments hereunder, other than:
(a) this Lease; (b) any assignment, pledge, lien, encumbrance, charge,
conditional sale, or title retention agreement affecting the Premises, resulting
solely from (i) any action by Landlord or (ii) any liability or obligation of
Landlord which Tenant is not obligated by this Lease to assume; (c) liens for
Taxes not yet payable; (d) liens of mechanics, materialmen, suppliers, or
vendors, or rights thereto, incurred in the ordinary course of business for sums
which under the terms of the related contracts are not yet due, provided that
such reserve or other appropriate provision, if any, as may be required by
generally accepted accounting principles shall have been made therefor; or
(e) liens created to finance Tenant’s removable trade fixtures, equipment and
all other personal property. In amplification and not in limitation of the
foregoing, Tenant shall not knowingly permit any portion of the Premises to be
used by any person or persons or by the public, as such, at any time or times
during the term of this Lease, in such manner as might tend to impair the title
or interest of Landlord in the Premises, or any portion thereof, or in such
manner as might make possible a claim or claims of adverse use, adverse
possession, prescription, dedication, or other similar claims of, in, to, or
with respect to the Premises, or any part thereof.

22



--------------------------------------------------------------------------------



 



     28. Net Lease. This Lease is intended to be and shall be an absolute “net,
net, net” lease, and the rent and all other sums payable hereunder by Tenant
(all of which shall be deemed to be additional rent) shall be paid without
notice or demand and without set-off, counterclaim, abatement, suspension,
deduction, or defense except as otherwise provided in this Lease. As more
particularly set forth herein, Tenant shall pay all Taxes, insurance premiums,
maintenance, repair and replacement costs and expenses, utility charges and
expenses, and all other costs and expenses, of whatever nature, relating in any
way to the Premises and/or the operation thereof during the term of this Lease
except as otherwise provided in this Lease. In addition, this Lease shall
continue in full force and effect and the obligations of Tenant hereunder shall
not be released, discharged, diminished, or otherwise affected by reason of any
damage to or destruction of the Premises, or any part or parts thereof; any
partial taking; any restriction on or prevention of or interference with any use
of the Premises, or any part or parts thereof, except as otherwise provided in
this Lease. It is expressly understood and agreed that, except as specifically
stated herein to the contrary, Landlord shall have no responsibility or
obligation, whatsoever, with respect to the Premises or the condition or use
thereof during the term of this Lease and shall be absolutely, without
limitation, exculpated from any and all such responsibilities and/or
obligations, all such responsibilities and obligations being those of Tenant.
     29. Environmental Covenants. Tenant shall not use the Premises for the
production, sale or storage of any toxic or hazardous chemicals, wastes,
materials or substances, or any pollutants or contaminants, as those terms are
defined in any applicable federal, state, local or other governmental law,
statute, ordinance, code, rule or regulation (“Hazardous Substances”), shall not
use any Hazardous Substance in the Premises, and shall not permit any Hazardous
Substance to be disposed of from, in or on the Premises, unless said Hazardous
Substances are of the type normally used in the ordinary course of operating and
maintaining Tenant’s office and laboratory facilities, and are stored, used and
disposed of in strict accordance with all such laws, statutes, ordinances,
codes, rules and regulations which are applicable to the Premises
(“Environmental Regulations”). Tenant shall not permit any Hazardous Substance
to be emitted, discharged, released, spilled or deposited from, in or on the
Premises other than in the ordinary course of operating and maintaining Tenant’s
office and laboratory facilities as may be permitted by law or applicable permit
held by Tenant. Tenant shall obtain and maintain all licenses and permits, and
shall maintain all material safety data sheets, with respect to such Hazardous
Substances, which are required by any Environmental Regulation. Landlord shall
have the right to enter the Premises to inspect the same for compliance with the
provisions of this Section 29; provided that: (i) entrance to the Premises shall
not be denied to Tenant; (ii) the business of Tenant shall not be interfered
with unreasonably; and (iii) Landlord shall comply with Tenant’s safety and
other reasonable rules governing activities within the Premises. Tenant agrees
to indemnify Landlord against, and to hold Landlord harmless from, any and all
claims, demands, judgments, fines, penalties, costs, damages and expenses
resulting from any violation by Tenant of this Section 29 or of any
Environmental Regulation, including court costs and attorneys, fees in any suit,
action administrative proceeding or negotiations resulting therefrom, and
including costs of remediation, clean-up and detoxification of the Premises and
the environment unless caused by the willful misconduct or gross negligence of
Landlord. Tenant’s obligations and liabilities under this Section 29 shall
survive the termination of this Lease.

23



--------------------------------------------------------------------------------



 



     30. Modifications. Tenant agrees to execute any reasonable modification of
this Lease which may be required by a lender as a condition to making a first
mortgage loan on the Premises; provided that no such modification shall alter
the rent or term provided herein or reduce the full economic value hereof or
involve cost to Tenant, or in any way impair Tenant’s option to purchase rights
granted hereunder or under the Tenant’s Purchase Option.
     31. Execution. The submission of this document for examination does not
constitute an offer to lease, or a reservation of, or option for, the Premises
and this document becomes effective and binding only upon the execution and
delivery hereof by both Landlord and Tenant. Tenant confirms that Landlord has
made no representations or promises with respect to the Premises or the making
or entry into of this Lease except as are expressly set forth herein, and agrees
that no claim or liability shall be asserted by Tenant against Landlord for, and
Landlord shall not be liable by reason of breach of any representations or
promises not expressly stated in this Lease. This Lease can be modified or
altered only by agreement in writing between Landlord and Tenant.
     32. Binding Effect. The covenants, agreements and obligations herein
contained, except as herein otherwise specifically provided, shall extend to,
bind and inure to the benefit of the parties here to and their respective
personal representatives, heirs, successors and assigns (but in the case of
assigns only to the extent that assignment is permitted hereunder). No third
party, other than such successors and assigns, shall be entitled to enforce any
or all of the terms of this Lease or shall have rights hereunder whatsoever.
     33. Signs. Tenant may install, affix or use any signs or other advertising
or identifying media to the exterior of the building or within the Premises;
provided that: (i) such signage does not materially adversely affect the
structural integrity of the Improvements; (ii) any and all signs and other
advertising or identifying media installed, affixed or used by Tenant upon the
Premises shall comply with any and all governmental laws, regulations,
ordinances and rules and all recorded restrictions and covenants; and
(iii) Tenant shall prior to the scheduled termination of this Lease or within
thirty (30) days after the earlier termination of this Lease cause all such
signage to be removed and shall restore the Premises to its condition prior to
installation of such signage and repair any damage to the Improvements caused by
such removal.
     34. Interpretation. The laws of the State of Maryland shall govern the
validity, performance and enforcement of this Lease. The invalidity or
unenforceability of any provision of this Lease shall not affect or impair any
other provision. Whenever the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or paragraphs of this Lease nor in any way affect this
Lease.
     35. Force Majeure. In the event that Landlord or Tenant shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of a Force Majeure event, then performance of such act shall be excused
for the period of the delay and the period for the performance of any such act
shall be extended for a period equivalent to the period of such delay; provided
that nothing contained in this Section 35 shall excuse, delay or otherwise

24



--------------------------------------------------------------------------------



 



apply to the Tenant’s obligation to pay rent or any other monetary obligation
hereunder. For purposes hereof, a Force Majeure event shall mean delays or
hindrances caused by (i) acts of God; (ii) strikes, labor disputes, labor
shortages (materially worse than the current labor supply conditions in effect
in May 2000) or material shortages outside of the party’s control;
(iii) blackouts; (iv) acts of public enemy; (v) orders of any kind of the
government of the United States or of the State of Maryland or any department,
agency, political subdivision or official of either of them, or any civil or
military authority; (vi) riots; (vii) epidemics disabling the labor force;
(viii) landslides; (ix) earthquakes affecting the Project; (x) fires;
(xi) hurricanes and/or tornadoes; (xii) adverse weather conditions (i.e., the
number of days in excess of the normal weather [rain or snow days] as defined
for a thirty (30) day period by the National Weather Bureau for the Rockville,
Maryland metropolitan area); (xiii) floods; (xiv) partial or entire failure of
public utilities affecting the Project; (xiv) delay in the execution and
recording of the access, drainage and parking easements over the Easement Areas
as described in Exhibit B or the delay in obtaining the release and/or consent
of any party holding any lien on or leasehold interest in the Easement areas; or
(xv) any other similar cause or event not reasonably within the control of party
and not resulting from that party’s acts or omissions. Landlord and Tenant shall
give notice to each other of the occurrence of any event of Force Majeure that
may give rise to a claim for an extension of time to perform hereunder as soon
as reasonably possible after the discovery by such party of such Force Majeure
event. The party claiming the benefit of any such Force Majeure event shall
thereafter use all reasonable diligence in attempting to overcome or lessen the
impact of such Force Majeure event and shall keep the other reasonably informed
of their progress in mitigating the effects of any such Force Majeure event.
     36. Corporate Authority. If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he or she is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the board of
directors of said corporation, and that this Lease is binding upon said
corporation in accordance with its terms.
     37. Miscellaneous.
     37.1. Waivers. One or more waivers of any covenant or condition by Landlord
shall not be construed as a waiver of a subsequent breach of the same covenant
or condition, and the consent or approval by Landlord to or of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary Landlord’s consent or approval to or of any subsequent similar act
by Tenant. No breach of a covenant or condition of this Lease shall be deemed to
have been waived by Landlord, unless such waiver be in writing signed by
Landlord.
     37.2. Entire Agreement. This Lease and the exhibits and rider, if any,
attached hereto and forming a part hereof, set forth all the covenants,
promises, agreements, conditions and understandings between Landlord and Tenant
concerning the Premises and there are no covenants, promises, agreements,
conditions or understandings, either oral or written, between them other than
are herein set forth. No alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
each party.

25



--------------------------------------------------------------------------------



 



     37.3. Independent Covenants. The covenant to pay rent or any additional
charge is hereby declared to be an independent covenant on the part of Tenant to
be kept and performed, and no such rent or charge shall be subject to any offset
or deduction whatsoever except as specifically provided in Section 16.3.
     37.4. Emergencies. In case of emergency, if Tenant shall not be present to
permit entry, Landlord or its representatives may enter the same forcibly
without rendering Landlord or its representatives liable therefor or affecting
Tenant’s obligation under this Lease.
     37.5. Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly or any other rent or charge herein
stipulated shall be deemed to be other than on account, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of any rent or charge be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such rent or charge or pursue any other remedy in this
Lease provided.
     37.6. No Agency. Nothing contained in this Lease shall be taken or
construed to create any agency between Landlord and Tenant or to authorize the
Tenant to do any act or thing or to make any contract so as to encumber in any
manner the title of the Landlord to the Premises or to create any claim or lien
upon the interest of the Landlord in the Premises.
     37.7. No Recording of Lease. Landlord and Tenant shall not record this
Lease or any memorandum thereof, and Tenant shall indemnify Landlord against and
hold Landlord harmless from any and all fees and/or taxes imposed by any
governmental entity for or on account of the recording of this Lease or any
memorandum thereof.
     37.8. Financial Statements. Tenant shall, within ninety (90) days after the
end of each fiscal year of Tenant, and within thirty (30) days after receipt of
written request from Landlord, provide to Landlord, for the benefit of Landlord,
Landlord’s mortgagee and any prospective mortgagee or purchaser of the Premises
audited financial statements of Tenant, including: (i) a balance sheet and
profit and loss statement of Tenant for Tenant’s most recent fiscal year, and
(ii) a detailed operating statement of the Premises for the most recent calendar
year. Notwithstanding the foregoing, so long as the Tenant is a publicly traded
corporation, Tenant shall only be required to provide Landlord with (a) a
detailed operating statement of the Premises for the most recent calendar year,
and (b) such financial information on Tenant as is made available to the public
or is required to be made available to the public in compliance with all
applicable securities laws governing the Tenant.

26



--------------------------------------------------------------------------------



 



     37.9. Special Purpose Entity. Landlord acknowledges that it was a material
inducement to Tenant to enter into this Lease that Landlord be structured as a
single-purpose, bankruptcy-remote entity organized solely to hold title to the
Premises and not having any business purpose unrelated to the ownership,
operation, financing and leasing of the Premises (“SPE”). Accordingly, Landlord
covenants and warrants to Tenant, that so long as the Tenant’s Purchase Option
remains in effect, Landlord shall continue to be an SPE; provided, however, that
the requirement that the Landlord be an SPE shall not apply to Landlord’s
mortgagee succeeding to the interest of Landlord by virtue of foreclosure or a
deed in lieu of foreclosure proceeding.
          IN WITNESS WHEREOF, the undersigned have executed this Lease as of the
date first above written.

                  LANDLORD:
 
                GP Rock One, L.L.C.
 
                By:   Gilbane Properties, Inc., Managing Member
 
           
 
      By:    
 
           
 
      Its:    
 
           

              TENANT:
 
            Human Genome Sciences, Inc.
 
       
 
  By:    
 
       
 
  Its:    
 
       
 
       
 
  Attest:    
 
       
 
  Its:    
 
       

27



--------------------------------------------------------------------------------



 



Joinder
     The undersigned, Gilbane Properties, Inc. and GP Rocky Investors, L.L.C.,
hereby join in the execution of the foregoing Lease for the sole purpose of
acknowledging, confirming and agreeing to the grant of certain purchase options
granted by the undersigned to Tenant under Sections 12.2, 13.2 and 16.7 of the
Lease.
     IN WITNESS WHEREOF, the undersigned have executed this Lease Agreement as
of the date first written above.

                  Gilbane Properties, Inc.
 
           
 
  By:                           Robert V. Gilbane, President
 
                GP Rocky Investors, L.L.C.
 
                By:   Gilbane Properties, Inc., Managing Member
 
           
 
      By:    
 
           
 
          Robert V. Gilbane, President

 